Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

September 3, 2017

 

 

1

--------------------------------------------------------------------------------

 

 

 

PURCHASE AND SALE AGREEMENT

Table of Contents

 

Article 1 AGREEMENt TO PURCHASE2

 

Section 1.1

The Property2

 

Section 1.2

Purchase Price3

 

Section 1.3

Payment of Purchase Price4

 

Section 1.4

Loan Assumption6

Article 2 ESCROW 7

 

Section 2.1

Opening of Escrow7

 

Section 2.2

Closing Date8

 

Section 2.3

Escrow Instructions9

 

Section 2.4

Conveyance of Title9

 

Section 2.5

Conditions to Buyer’s Obligations to Purchase10

 

Section 2.6

Conditions to Seller’s Obligation to Sell12

 

Section 2.7

Delivery of Documents by Escrow Holder13

 

Article 3 Inspections and review14

 

Section 3.1

Access to Books and Records; Items to be Inspected and Revewied by Buyer14

 

Section 3.2

Physical Inspection15

 

Section 3.3

Approval of Title16

 

Article 4 PRORATIONS, CLOSING COSTS, AND DEPOSITS18

 

Section 4.1

Proration of Taxes18

 

Section 4.2

Assumable Loans18

 

Section 4.3

Proration of Rents18

 

Section 4.4

Deposits19

 

Section 4.5

Utilities19

 

Section 4.6

Property Contracts19

 

Section 4.7

Insurance19

 

Section 4.8

Other19

 

Section 4.9

Closing Costs19

 

Section 4.10

Closing Statement20

 

Section 4.11

Liquidated Damages20

 

Section 4.12

Breach by Seller21

(i)

 

1

--------------------------------------------------------------------------------

 

 

Section 4.13

General21

 

 

Article 4 as-is purchase; release; representations and warranties 21

 

Section 5.1

Disclaimer; Live Oak Repairs21

 

Section 5.2

Release and Waiver24

 

Section 5.3

Waiver of General Release Defenses24

 

Section 5.4

Natural Hazards24

 

Section 5.5

Lead Warning Statement25

 

Section 5.6

Radon25

 

Section 5.7

Survival25

 

Section 5.8

Representations25

 

Section 5.9

Representations and Warranties of Seller26

Article 6 miscellaneous31

 

Section 6.1

Covenants of Seller Pending Closing31

 

Section 6.2

Risk of Physical Loss33

 

Section 6.3

Condemnation34

 

Section 6.4

Inentionally Omitted34

 

Section 6.5

Attorney’s Fees34

 

Section 6.6

Waiver of Jury Trial34

 

Section 6.7

Notices34

 

Section 6.8

Entire Agreement35

 

Section 6.9

Successors35

 

Section 6.10

Assignment35

 

Section 6.11

Governing Law; Jurisdiction36

 

Section 6.12

Headings36

 

Section 6.13

Time36

 

Section 6.14

Time Period Communications36

 

Section 6.15

Counterparts36

 

Section 6.16

Brokerage Commissions37

 

Section 6.17

Information Report37

 

Section 6.18

Independent Counsel37

 

Section 6.19

Acceptance of Deed37

 

Section 6.20

Buyer’s Delivery of Work Product37

 

Section 6.21

Intentionally Omitted38

 

Section 6.22

No Third Party Beneficiary38

 

Section 6.23

Limited Liability38

 

Section 6.24

Seller’s Maximum Aggregate Liability; Minimum Claim38

 

Section 6.25

Conditions to Closing39

 

Section 6.26

Incorporation39

 

 

 

 

 

(ii)

 

2

--------------------------------------------------------------------------------

 

 

 

 

List of Schedules and Exhibits

 

Exhibit A-1:Legal Description – Live Oak Property

Exhibit A-2:Legal Description – Tides Property

Exhibit A-3:Legal Description – Tides Vacant Land Property

Exhibit A-4:Legal Description – Cherry Grove Property

Exhibit A-5:Legal Description – Brunswick Point Property

Exhibit A-6:Legal Description – Creekside Property

Exhibit A-7:Legal Description – Schirm Farms Property

Exhibit A-8:Legal Description – Hartshire Property

Exhibit A-9:Legal Description – Kensington Property

Exhibit A-10:Legal Description – Riverchase Property

Exhibit B-1:Loan Documents – Hartshire Seller

Exhibit B-2:Loan Documents – Brunswick Point Seller

Exhibit B-3:Loan Documents – Creekside Seller

Exhibit C:Defeased Loans

Exhibit D-1:Deed – Brunswick Point

Exhibit D-2:Deed – Cherry Grove

Exhibit D-3:Deed -  Creekside

Exhibit D-4:Deed – Live Oak

Exhibit D-5:Deed – Tides and Tides Vacant Land

Exhibit E:Original Assignment of Leases

Exhibit F:Original Assignment of Contracts

Exhibit G:Original Bill of Sale

Exhibit H:Due Diligence Items

Exhibit I:Inventory of Personal Property

Exhibit J:Intentionally Omitted

Exhibit K:Form of Assignment and Assumption of Limited Liability Company
Interest

Exhibit L:Form of Survey Affidavit of No Change

Exhibit M:Form of Non-Imputation Affidavit

Exhibit N:Form of Auditor Representation Letter

 

Schedule 1:Selling Entities and Real Property

Schedule 4.9(c):Transfer/Documentary Stamp Tax, Title Premium and Search and
Exam Fee Allocations

Schedule 5.1(c):Live Oak Repairs

Schedule 5.9(b):IN/OH Property Owner’s Organizational Documents

Schedule 5.9(h):Pending Litigation

Schedule 5.9(k)-1:Rent Roll

Schedule 5.9(k)-2:Arrearage Report

Schedule 5.9(l):Property Contracts


(iii)

 

3

--------------------------------------------------------------------------------

Execution Copy

 

 

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of the 3rd day of
September, 2017 (the “Effective Date”), by and between THE ENTITIES LISTED ON
SCHEDULE 1 ATTACHED HERETO, each a Delaware limited liability company, with an
address c/o Hamilton Point Investments LLC, 2 Huntley Road, Old Lyme,
Connecticut 06371 (individually and collectively as the context may require,
“Property Seller”), HPI REAL ESTATE OPPORTUNITY FUND III, LLC, a Delaware
limited liability company, with an address c/o Hamilton Point Investments LLC, 2
Huntley Road, Old Lyme, Connecticut 06371 (“Entity Seller” and collectively with
the Property Seller as the context may require, “Seller”) and INDEPENDENCE
REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership, with an
address c/o Independence Realty Trust, Two Liberty Place, 50 S. 16th Street,
Suite 3575, Philadelphia, Pennsylvania 19102 (“Buyer”).

 

RECITALS:

A.Each Property Seller is the owner of the GA/LA/NC/SC Real Property (as defined
below) and the GA/LA/NC/SC Improvements (as defined below) set forth opposite
its name on Schedule 1, and the GA/LA/NC/SC Personal Property (as defined below)
associated with such GA/LA/NC/SC Real Property and GA/LA/NC/SC Improvements.

B.The Entity Seller is the owner of one hundred percent (100%) of the limited
liability company interests in (i) HPI Hartshire LLC, a Delaware limited
liability company (“Hartshire Property Owner”), (ii) HPI Kensington Commons LLC,
a Delaware limited liability company (“Kensington Property Owner”), (iii) HPI
Riverchase LLC, a Delaware limited liability company (“Riverchase Property
Owner”) and (iv) HPI Schirm Farms LLC, a Delaware limited liability company
(“Schirm Farms Property Owner” and collectively with the Hartshire Property
Owner, Kensington Property Owner and Riverchase Property Owner, individually and
collectively as the context may require, the “IN/OH Property Owner” and together
with Property Seller hereinafter collectively referred to as the “Property
Owners”).  Each IN/OH Property Owner is the owner of the IN/OH Real Property (as
defined below) and the IN/OH Improvements (as defined below) set forth opposite
its name on Schedule 1, and the IN/OH Personal Property (as defined below)
associated with such IN/OH Real Property and IN/OH Improvements.

C.Property Seller desires to sell, and Buyer desires to purchase, the
GA/LA/NC/SC Property (as hereinafter defined) upon and subject to the terms and
conditions hereinafter set forth.

D.Entity Seller desires to sell, transfer and assign and Buyer desires to
acquire and assume (i) one hundred percent (100%) of the limited liability
company interests in Hartshire Property Owner (the “Hartshire Limited Liability
Company Interests”), (ii) one hundred percent (100%) of the limited liability
company interests in Kensington Property Owner (the “Kensington Limited
Liability Company Interests”), (iii) one hundred percent (100%) of the limited
liability company interests in Riverchase Property Owner (the “Riverchase
Limited

-1-

1

--------------------------------------------------------------------------------

 

Liability Company Interests”) and (iv) one hundred percent (100%) of the limited
liability company interests in Schirm Farms Property Owner (the “Schirm Farms
Limited Liability Company Interests” and collectively with the Hartshire Limited
Liability Company Interests, Kensington Limited Liability Company Interests and
Riverchase Limited Liability Company Interests, individually and collectively as
the context may require, the “Limited Liability Company Interests”).

AGREEMENTS:

NOW, THEREFORE, in consideration of the representations, warranties, agreements,
covenants and conditions contained in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer agree as follows:

ARTICLE 1
AGREEMENT TO PURCHASE

1.1The Property.  Subject to all of the terms, conditions and provisions of this
Agreement, and for the consideration herein set forth:

(a)Property Seller hereby agrees to sell and Buyer hereby agrees to buy that
certain real property (the “GA/LA/NC/SC Real Property”) legally described on
Exhibits A-1 through A-6 attached hereto, which GA/LA/NC/SC Real Property is
improved with one or more multifamily apartment buildings (the “GA/LA/NC/SC
Improvements”), together with Property Seller’s interest (if any) in and to (i)
all appurtenances, streets, alleys, easements, rights-of-way in or to all
streets or other interests in, on, across, in front of, abutting, or adjoining
the GA/LA/NC/SC Real Property, (ii) all rights in contracts, agreements, leases,
warranties, guarantees and bonds respecting the GA/LA/NC/SC Real Property and
GA/LA/NC/SC Improvements, (iii) all licenses, permits, authorizations and
approvals issued by governmental authorities respecting the GA/LA/NC/SC Real
Property and GA/LA/NC/SC Improvements, (iv) all plans, specifications and
surveys of the GA/LA/NC/SC Real Property and GA/LA/NC/SC Improvements, and (v)
all tangible personal property (“GA/LA/NC/SC Personal Property”) owned by
Property Seller and located at the GA/LA/NC/SC Improvements as described on
Exhibit I attached hereto, (vi) all intangible personal property and
intellectual property owned by Property Seller respecting the GA/LA/NC/SC Real
Property and GA/LA/NC/SC Improvements including, without limitation, any and all
copyrights, trademarks and goodwill, (vii) all of the rights, title, interests,
privileges and appurtenances which are related to or used in connection with the
GA/LA/NC/SC Real Property and GA/LA/NC/SC Improvements including, but not
limited to, all applicable websites, domain names and artwork, air rights,
development rights, sewer rights, mineral rights and water rights related to the
GA/LA/NC/SC Real Property and/or GA/LA/NC/SC Improvements.  The GA/LA/NC/SC Real
Property, the GA/LA/NC/SC Improvements, the GA/LA/NC/SC Personal Property and
all other items and rights described above in this Section 1.1(a) and set forth
on Schedule 1 attached hereto and that certain real property (the “IN/OH Real
Property”) legally described on Exhibits A-7 through A-10 attached hereto, which
IN/OH Real Property is improved with one or more multifamily apartment buildings
(the “IN/OH Improvements”), together with IN/OH Property Owner’s interest (if
any) in and to (i) all appurtenances, streets, alleys, easements, rights-of-way
in or to all streets or other

-2-

2

--------------------------------------------------------------------------------

 

interests in, on, across, in front of, abutting, or adjoining the IN/OH Real
Property, (ii) all rights in contracts, agreements, leases, warranties,
guarantees and bonds respecting the IN/OH Real Property and IN/OH Improvements,
(iii) all licenses, permits, authorizations and approvals issued by governmental
authorities respecting the IN/OH Real Property and IN/OH Improvements, (iv) all
plans, specifications and surveys of the IN/OH Real Property and IN/OH
Improvements, and (v) all tangible personal property (“IN/OH Personal Property”)
owned by IN/OH Property Owner and located at the IN/OH Improvements as described
on Exhibit I attached hereto, (vi) all intangible personal property and
intellectual property owned by IN/OH Property Owner respecting the IN/OH Real
Property and IN/OH Improvements including, without limitation, any and all
copyrights, trademarks and goodwill, (vii) all of the rights, title, interests,
privileges and appurtenances which are related to or used in connection with the
IN/OH Real Property and IN/OH Improvements including, but not limited to, all
applicable websites, domain names and artwork, air rights, development rights,
sewer rights, mineral rights and water rights related to the IN/OH Real Property
and/or IN/OH Improvements are individually referred to herein as an “Individual
Property” and collectively referred to herein as the
“Property.”  Notwithstanding any provision to the contrary herein, it is
acknowledged and agreed that the IN/OH Real Property and IN/OH Improvements
comprising the Kensington Property (as defined below) consists of 264
condominium units located at the Kensington Property, as such Units are
numbered, described and shown of record in the Declaration of Condominium and
By-Laws of Condominium Association for Kensington Condominium (the
“Declaration”), of record as Instrument No. 201312300211669, Recorder’s Office,
Franklin County, Ohio; and in Condominium Plat Book 236, Page 91, Recorder’s
Office, Franklin County, Ohio (the “Plat”). The property described and/or
depicted in the Declaration and the Plat shall hereinafter be referred to
collectively as the “Condominium”. The Kensington Property Owner’s right, title
and interest in the Units shall include all of Kensington Property Owner’s
undivided interest in all of the common elements in the Condominium, all of
Kensington Property Owner’s declarant rights and any and all of Kensington
Property Owner’s rights as an officer or director of the Association for the
Condominium.

(b)Entity Seller agrees to sell and Buyer agrees to buy, free and clear of any
and all liens and encumbrances, the Limited Liability Company Interests.

1.2Purchase Price.  Subject to Section 5.1(b) hereof, the purchase price which
Seller agrees to accept and Buyer agrees to pay for the GA/LA/NC/SC Property and
the Limited Liability Company Interests is the aggregate sum of TWO HUNDRED
TWENTY-EIGHT MILLION ONE HUNDRED FORTY-FOUR THOUSAND AND 00/100 DOLLARS
($228,144,000.00) (the “Purchase Price”). Seller and Buyer agree that the
Purchase Price shall be attributable among the Individual Properties pursuant to
purchase price allocations determined by Buyer and reasonably approved by Seller
prior to the expiration of the Due Diligence Period (as defined below) (the
“Individual Property Allocations”).  Seller and Buyer agree that the Individual
Property Allocations may be further allocated among (i) the Real Property, (ii)
the Improvements, and (iii) the Personal Property, in each case with respect to
each Individual Property as may be determined by mutual agreement of Seller and
Buyer for federal, state and local tax purposes.

-3-

3

--------------------------------------------------------------------------------

 

1.3Payment of Purchase Price.  The Purchase Price shall be paid by Buyer as
follows:

(a)Deposit.  Within five (5) business days after the Effective Date, Buyer shall
deliver to Escrow Holder (as hereinafter defined) the sum of FIVE MILLION AND
00/100 DOLLARS ($5,000,000.00) (together with any interest thereon, the
“Deposit”).  Immediately upon delivery thereof by Buyer, the Deposit shall be
deposited by Escrow Holder in an interest-bearing account with interest thereon
to accrue for the benefit of Buyer, and such Deposit shall be applied in
accordance with the terms of this Agreement.  Upon the Defeasance Close of
Escrow (as hereinafter defined), a portion of the Deposit equal to Three Million
Three Hundred Thirty-Three Thousand Three Hundred Thirty-Three and 33/100
Dollars ($3,333,333.33) (the “Defeasance Property Deposit”) shall be applied as
a credit to the Purchase Price payable at the Defeasance Closing (as defined
below) in accordance with the Individual Property Allocations for the Defeasance
Property (as defined below) (the “Defeasance Property Purchase Price”).  Upon
the Assumption Close of Escrow, the remaining portion of the Deposit (e.g.,
$1,666,666.67 plus any interest accrued on the Deposit) (the “Assumption
Property Deposit” and together with the Defeasance Property Deposit collectively
referred to herein as the “Deposit”) shall be applied as a credit to the
Purchase Price payable at the Assumption Closing (as defined below) in
accordance with the Individual Property Allocations for the Assumption Property
(as defined below) (the “Assumption Property Purchase Price” and together with
the Defeasance Property Purchase Price collectively referred to herein as the
“Purchase Price”).  A portion of the Deposit in the amount of Two Hundred Fifty
Thousand and 00/100 Dollars ($250,000.00) shall be deemed earned by Seller as of
the date hereof and shall be non-refundable to Buyer except as expressly set
forth herein (the “Non-Refundable Portion”); provided, however, that a portion
of the Non-Refundable Portion equal to One Hundred Sixty-Six Thousand Six
Hundred Sixty-Sixty and 67/100 Dollars ($166,666.67) shall be applied as a
credit to the Defeasance Property Purchase Price at the Defeasance Closing, and
the remainder of the Non-Refundable Portion (e.g., $83,333.33) shall be applied
as a credit to the Assumption Property Purchase Price at the Assumption Closing.

(b)Assumed Indebtedness.  Buyer shall assume (i) that certain mortgage loan in
the original principal amount of Sixteen Million and 00/100 Dollars
($16,000,000.00) made to the Hartshire Property Owner, (ii) that certain
mortgage loan in the original principal amount of Nineteen Million and 00/100
Dollars ($19,000,000.00) made to the Brunswick Point Seller and (iii) that
certain mortgage loan in the original principal amount of Twenty-Three Million
Five Hundred Thousand and 00/100 Dollars ($23,500,000.00) made to the Creekside
Seller (collectively, the “Assumable Loans”).  The documents evidencing and
securing the Assumable Loans are listed on Exhibits B-1 through B-3 attached
hereto (collectively, the “Loan Documents”).   Buyer shall take title to the
Hartshire Property (through its purchase of the Hartshire Limited Liability
Company Interests), the Brunswick Point Property and the Creekside Property
subject to and shall assume the Assumable Loans (for purposes hereof, the “Loan
Assumption”) as more fully set forth in Section 1.4 below.  At the Assumption
Closing, Buyer shall be entitled to a credit against the Assumption Purchase
Price equal to the outstanding principal balance of the Assumable Loans.  Seller
represents that the outstanding principal balance of the Assumable Loans is
Fifty-Eight Million Five Hundred Thousand and 00/100 Dollars ($58,500,000.00).

(c)Balance of Purchase Price.  

-4-

4

--------------------------------------------------------------------------------

 

(i)The Defeasance Property Purchase Price, less the Defeasance Property Deposit,
as adjusted by the prorations and expenses to be received or paid by Buyer at
the Defeasance Closing pursuant to this Agreement, shall be paid by Buyer to
Escrow Holder prior to the Defeasance Closing Date (as hereinafter defined) in
cash or by wire transfer of funds.  

(ii)The sum of (A) the Assumption Property Purchase Price and (B) if Buyer does
not exercise its right to terminate this Agreement solely with respect to the
Live Oak Property pursuant to Section 5.1(b) below, the Individual Property
Allocation for the Live Oak Property (as defined below), less (A) the Assumption
Property Deposit and (B) the outstanding principal balance of the Assumable
Loans, as adjusted by the prorations and expenses to be received or paid by
Buyer at the Assumption Closing pursuant to this Agreement, shall be paid by
Buyer to Escrow Holder prior to the Assumption Closing Date (as hereinafter
defined) in cash or by wire transfer of funds.  

(d)Net Amount to Seller; Defeasance and other Prepayment Penalties.  It is
expressly agreed that except as set forth in subsection (c) above, the Purchase
Price shall be net to Seller.  Buyer shall pay all costs associated with the
prepayment or defeasance of all mortgage loans set forth on Exhibit C attached
hereto (the “Defeased Loans”), including but not limited to, prepayment or yield
maintenance premiums, defeasance premiums above the principal amount of the
Defeased Loans, defeasance deposits, custodial fees, accountants’ fees,
successor borrower fees and servicer fees and expenses including legal fees (all
of the foregoing, the “Defeasance/Prepayment Costs”).  Buyer acknowledges that
the cost of the securities required to defease the Defeased Loans will most
likely exceed the principal balance of the Defeased Loans and that Buyer is
responsible for the payment of such excess.  Seller shall pay only the
outstanding principal amount of the Defeased Loans at the Defeasance Close of
Escrow from the Defeasance Property Purchase Price and any of Seller’s counsel
fees with respect to coordinating the defeasance of the Defeased Loans.  Seller
shall retain, at Buyer’s expense, a defeasance consultant reasonably acceptable
to Buyer on terms acceptable to Buyer (the “Defeasance Consultant”).  Seller
shall take all actions reasonable and necessary to coordinate and complete the
defeasance of the Defeased Loans with the Defeasance Consultant and, except for
paying the Defeasance/Prepayment Costs at the Defeasance Closing and otherwise
reasonably cooperating with Seller and the Defeasance Consultant, Buyer shall
have no other responsibilities with respect thereto.  At Buyer’s option upon
written notice to Seller, Buyer may instead seek to assume one or more of the
Defeased Loans, in which case such loan(s) shall each be treated as an Assumable
Loan for purposes hereof and shall be governed by Section 1.4 below, and such
Individual Property shall thereafter be treated as part of the Assumption
Property for purposes hereof.

(e)Indivisible Economic Package.  Except as otherwise expressly set forth in
Section 5.1(b) (Live Oak Repairs), Section 6.2 (Risk of Physical Loss) and
Section 6.3 (Condemnation) below, Buyer has no right to purchase, and Seller has
no obligation to sell, less than (i) all of the Property owned by Property
Seller and (ii) all of the Limited Liability Company Interests, it being the
express agreement and understanding of Buyer and Seller that, as a material
inducement to Seller and Buyer to enter into this Agreement, Buyer has agreed to
purchase, and Property Seller and Entity Seller, as applicable, have agreed to
sell, in the aggregate, each of the Individual Properties owned by Property
Seller and the Limited Liability Company Interests, subject to and in accordance
with the terms and conditions hereof.

-5-

5

--------------------------------------------------------------------------------

 

1.4Loan Assumption.

 

(a)Seller shall make written request within five (5) business days after the
Effective Date for the application package from the lender servicing the
Assumable Loans (the “Lender”) that is required for the Loan Assumption (the
“Assumption Package”).

(b)Buyer shall submit a written application to the Lender for the Loan
Assumption within ten (10) days after receipt of the Assumption Package.  Buyer
shall then proceed and diligently pursue in good faith obtaining a conditional
commitment from Lender for the Loan Assumption as of Closing (the “Assumption
Approval”).  Buyer shall pay all deposits, fees, payments and expenses required
or charged by Lender, including without limitation processing fees, application
fees, assumption fees, inspection fees, closing fees, Lender’s counsel fees and,
except for the Assumption Consultant (as defined below), expenses of consultants
arising out of resulting from or related to the Assumption Approval (the
“Assumption Costs”), and Buyer’s obligations, liabilities and duties in this
regard shall survive the Closing or earlier termination of this
Agreement.  Seller’s only expense with respect to the Assumption shall be the
payment of fees to 1st Service Solutions, Inc. (the “Assumption Consultant”)
retained by Seller to expedite the Assumption Approval.  Buyer shall reasonably
cooperate in good faith with the requests of the Assumption Consultant in
seeking the Assumption Approval.

(c)Buyer’s agreement to obtain Assumption Approval shall be conditioned upon
Lender approving Buyer for assumption of the Assumable Loans on terms and
conditions that are the same as the terms and conditions of the Loan Documents
in all material respects and without material modification to the Loan
Documents.  Buyer shall not request any material modifications to the terms of
the Loan Documents in seeking the Assumption Approval; provided, however, it
shall be a condition of the assumption of the Assumable Loans that (i) none of
Buyer or any other parties that Lender may require to incur liability in the
form of recourse guaranties or environmental indemnities in order to approve
Buyer for assumption of the Assumable Loans (each a “Buyer Guaranty Party”)
shall be liable on the Assumable Loans for any claims, actions, causes of
action, suits, proceedings, demands, rights, damages, costs, expenses or other
compensation whatsoever first arising prior to the Closing Date under recourse
guaranties or environmental indemnities (collectively, “Pre-Closing Claims”); or
(ii) if the Lender requires Buyer or any Buyer Guaranty Party to be liable on
the Assumable Loans for Pre-Closing Claims as a condition to the Assumption
Approval, then an affiliate of Seller reasonably acceptable to Buyer shall
deliver to Buyer at the Closing an indemnification agreement in form and
substance mutually acceptable to Buyer and Seller wherein such affiliate of
Seller shall indemnify, defend (with counsel reasonably acceptable to Buyer) and
hold harmless Buyer any each Buyer Guaranty Party with respect to all
Pre-Closing Claims.  Within five (5) days after receiving the initial draft of
the assumption agreement, Buyer shall notify Seller whether the language with
respect to the assumption of guarantor liability is acceptable to Buyer for
purposes of this Section 1.4(c).  In the event Lender requires any modifications
to the terms of the Loan Documents, other than ministerial changes needed to
reflect the assumption of the Assumable Loans, the substitution of the borrower
and any guarantors and changes to the transfer provisions in light of Buyer’s
structure, Buyer shall have the right to terminate this Agreement as provided in
Section 2.5 and receive a return of the Deposit only, less the Non-Refundable
Portion which shall be paid to Seller.

-6-

6

--------------------------------------------------------------------------------

 

(d)In connection with the Assumption Approval, Buyer shall be entitled to obtain
a statement from Lender to Buyer for assumption purposes that includes
(a) confirmation as to the outstanding principal balance and all accrued
interest and other charges due with respect to the Loan as of the Closing; (b)
any reserve deposits which will be held by Lender as of the Closing and
(c) confirmation that there are no known outstanding defaults or circumstances
that with the passage of time or giving of notice, or both, will become a
default under the Loan Documents.

(e)Seller shall cooperate with Buyer in pursuing the Assumption Approval, but it
shall be a condition of the assumption that Seller, and any other parties with
liability on the Assumable Loans in the form of recourse guaranties or
environmental indemnities (each a “Seller Guaranty Party”), be released from
liability on the Assumable Loans for all claims, actions, causes of action,
suits, proceedings, demands, rights, damages, costs, expenses or other
compensation whatsoever first arising from and after the date of Closing under
recourse guaranties or environmental indemnities (collectively, “Post-Closing
Claims”).  If Lender does not grant such release, an entity reasonably
acceptable to Seller shall deliver to Seller at the Closing an indemnification
agreement in form and substance mutually acceptable to Buyer and Seller wherein
Buyer shall indemnify, defend (with counsel reasonably acceptable to Seller) and
hold harmless Seller and each Seller Guaranty Party with respect to all
Post-Closing Claims.  Within five (5) days after receiving the initial draft of
the assumption agreement, Seller shall notify Buyer whether the release language
with respect to Post-Closing Claims is acceptable to Seller for purposes of this
Section 1.4(e).

(f)Buyer will credit Seller with the amount of any escrows held by Lender in
connection with the Assumable Loans, so long as such escrows remain with the
Loan and are transferred to Buyer at Closing.

ARTICLE 2
ESCROW

2.1Opening of Escrow.  Closing of the sale of the GA/LA/NC/SC Property and the
Limited Liability Company Interests shall take place through an escrow
(“Escrow”) to be established with Land Services USA, Inc., 1835 Market Street,
Suite 420, Philadelphia, Pennsylvania 19103, Attn: Michael G. Moyer, Esquire,
215-255-8989, mmoyer@lsutitle.com (Escrow Holder”).  Escrow shall be deemed open
upon delivery of a fully executed copy of this Agreement to Escrow Holder
(“Opening of Escrow”).  Upon receipt of a fully executed copy of this Agreement,
Escrow Holder shall compile any counterpart signatures into one document,
execute the Escrow Holder’s acceptance attached hereto and date the acceptance
the date of Opening of Escrow.  Escrow Holder shall immediately distribute to
Buyer and Seller fully executed copies of this Agreement and notify Buyer and
Seller of the date of Opening of Escrow.

2.2Closing Date.  

(a)The “Defeasance Closing Date” shall occur on the date that is fifteen (15)
business days after the expiration of the Due Diligence Period or, at Buyer’s
request, on such earlier date as mutually agreed upon between the parties and
reasonably practical under the circumstances.   The terms “Defeasance Close of
Escrow” and “Defeasance Closing” shall mean

-7-

7

--------------------------------------------------------------------------------

 

the date by which each of the parties is required to deliver to Escrow Holder
all of the documents and funds required by this Agreement with respect to the
Defeasance Property, and to notify the Escrow Holder that all conditions
precedent to the release of such documents and funds from Escrow for delivery to
the persons entitled thereto have occurred.  

(b)The “Assumption Closing Date” shall occur on the date that is fifteen (15)
days after receipt of the Assumption Approval or, at Buyer’s request, on such
earlier date after the Assumption Approval as mutually agreed upon between the
parties and reasonably practical under the circumstances.   The terms
“Assumption Close of Escrow” and “Assumption Closing” shall mean the date by
which each of the parties is required to deliver to Escrow Holder all of the
documents and funds required by this Agreement with respect to the Assumption
Property and, if Buyer does not exercise its right to terminate this Agreement
solely with respect to the Live Oak Property pursuant to Section 5.1(b) below,
the Live Oak Property, and to notify the Escrow Holder that all conditions
precedent to the release of such documents and funds from Escrow for delivery to
the persons entitled thereto have occurred.   Buyer shall use commercially
reasonable efforts to obtain the Assumption Approval within ninety (90) days
after the Effective Date.  If, despite using commercially reasonable efforts,
Buyer is unable to obtain the Assumption Approval within ninety (90) days after
the Effective Date, Buyer shall be granted an additional thirty-five (35) days
to obtain the Assumption Approval so long as Buyer continues to use commercially
reasonable efforts to obtain the Assumption Approval.  Notwithstanding anything
to the contrary set forth herein, in the event the Assumption Approval is not
obtained within one hundred twenty-five (125) days after the Effective Date
despite Buyer’s commercially reasonable efforts, Seller may terminate this
Agreement, in which event Buyer shall be entitled to the return of the Deposit
less the Non-Refundable Portion which shall be paid to Seller, and the parties
shall have no further obligations hereunder other than those which expressly
survive the termination of this Agreement.

(c)As used herein, (i) the term “Closing Date” shall mean the Defeasance Closing
Date or the Assumption Closing Date as the context may require; (ii) the term
“Close of Escrow” shall mean the Defeasance Close of Escrow or the Assumption
Close of Escrow as the context may require; and (iii) the term “Closing” shall
mean the Defeasance Closing or the Assumption Closing as the context may
require.

(d)As used herein, (i) the term “Defeasance Property” shall collectively refer
to (A) the Individual Property known as Tides at Calabash and located at 7112
Town Center Road, Sunset, North Carolina (the “Tides Property”), (B) the
Individual Property comprised of vacant land adjacent to the Tides Property (the
“Tides Vacant Land”), (C) the Individual Property known as Kensington Commons
Residences and located at 6300 Refugee Road, Canal Winchester, Ohio (the
“Kensington Property”), (D) the Individual Property known as Schirm Farms and
located at 6340 Saddler Way, Canal Winchester, Ohio (the “Schirm Farms
Property”), (E) the Individual Property known as Cherry Grove Commons and
located at 1100 David Street, North Myrtle Beach, South Carolina (the “Cherry
Grove Property”) and (F) the Individual Property known as Riverchase Apartments
and located at 2730 Riverchase Drive, Indianapolis, Indiana (the “Riverchase
Property”); (ii) the term “Assumption Property” shall collectively refer to (A)
the Individual Property known as Hartshire Lakes and located at 3170 Hartshire
South Drive, Bargersville, Indiana (the “Hartshire Property”), (B) the
Individual Property known as Brunswick Point and located at 1001 Hunterstone
Drive, Leland, North Carolina (the

-8-

8

--------------------------------------------------------------------------------

 

“Brunswick Property”) and (C) the Individual Property known as Creekside Corners
Apartments and located at 5301 West Fairington Parkway, Lithonia, Georgia (the
“Creekside Corners Property”); and (iii) the term “Live Oak Property” shall
refer to the Individual Property known as Live Oak Trace and located at 7615
Magnolia Beach Road, Denham Springs, Louisiana.

2.3Escrow Instructions.  Articles 1, 2, 4, 5 and 6 also constitute escrow
instructions to Escrow Holder.  Additionally, Buyer and Seller agree to execute
any mutually acceptable form of escrow instructions as the Escrow Holder
customarily requires as escrow holder in real property escrows administered by
it.  In the event of a conflict between any such additional terms and provisions
of this Agreement, this Agreement shall supersede and be controlling.  

2.4Conveyance of Title.  

(a)At least one (1) business day prior to the Defeasance Closing Date, Seller
shall deliver to Escrow Holder (i) a deed to the Tides Property in the form
attached hereto as Exhibit D-5, (ii) a deed to the Tides Vacant Land in the form
attached hereto as Exhibit D-5 and (iii) a deed to the Cherry Grove Property in
the form attached hereto as Exhibit D-2 (each a “Defeasance Property Deed” and
collectively, the “Defeasance Property Deeds” or the “Deeds” as the context may
require), which Defeasance Property Deeds shall convey all of Property Seller’s
interest in fee title to the real property legally described on Exhibits A-2
through A-4 attached hereto (collectively, the “Defeasance Real Property”)
subject to the Permitted Exceptions (as defined below).  Escrow Holder shall be
instructed to record such Defeasance Property Deeds if and when Escrow Holder
holds the instruments and funds accruing to Buyer and Seller as set forth herein
and can obtain for Buyer the Defeasance Title Policies (as defined below).

(b) At least one (1) business day prior to the Assumption Closing Date, Seller
shall deliver to Escrow Holder (i) a deed to the Brunswick Property in the form
attached hereto as Exhibit D-1 (the “Brunswick Deed”), (ii) a deed to the
Creekside Corners Property in the form attached hereto as Exhibit D-3 (the
“Creekside Corners Deed”) and (iii) if Buyer does not exercise its right to
terminate this Agreement solely with respect to the Live Oak Property pursuant
to Section 5.1(b) below, a deed to the Live Oak Property in the form attached
hereto as Exhibit D-4 (the “Live Oak Deed”; the Brunswick Deed and the Creekside
Corners Deed each sometimes being individually referred to herein as an
“Assumption Property Deed” and collectively as the “Assumption Property Deeds”
and, together with the Live Oak Deed, sometimes being collectively referred to
herein as the “Deeds” as the context may require), which Assumption Property
Deeds shall convey all of Property Seller’s interest in fee title to the real
property legally described on Exhibits A-5 and A-6 attached hereto
(collectively, the “Assumption Real Property”) subject to the Permitted
Exceptions (as defined below), and which Live Oak Deed shall convey all of
Property Seller’s interest in fee title to the real property legally described
on Exhibit A-1 attached hereto subject to the Permitted Exceptions.  Escrow
Holder shall be instructed to (i) record such Assumption Property Deeds if and
when Escrow Holder holds the instruments and funds accruing to Buyer and Seller
as set forth herein and can obtain for Buyer the Assumption Title Policies (as
defined below); and (ii) if Buyer does not exercise its right to terminate this
Agreement solely with respect to the Live Oak Property pursuant to Section
5.1(b) below, record such Live Oak Deed if and when Escrow Holder holds the

-9-

9

--------------------------------------------------------------------------------

 

instruments and funds accruing to Buyer and Seller set forth herein and can
obtain for Buyer the Live Oak Title Policy (as defined below).

2.5Conditions to Buyer’s Obligation to Purchase.  Buyer’s obligation to
consummate the transaction contemplated under this Agreement is expressly
conditioned upon the satisfaction of each of the following conditions prior to
or simultaneously with Closing:

(a)Performance by Seller.  Performance in all material respects of the
obligations, covenants and deliveries required of Seller under this Agreement.

(b)Deliveries.  On or before the Closing Date, Seller shall deliver to Escrow
Holder (unless indicated to be delivered directly to Buyer) the following
documents and other items:

(i)An original Assignment of Leases with respect to each Individual Property
being conveyed, assigning the leases by the applicable Seller to Buyer (the
“Assignment of Leases”) in the form attached as Exhibit E, duly executed by the
applicable Seller;

(ii)An original Assignment of Contracts with respect to each Individual Property
being conveyed assigning certain contracts by the applicable Seller to Buyer
(the “Assignment of Contracts”) in the form attached as Exhibit F, duly executed
by the applicable Seller;

(iii)A Certificate of Non-Foreign Status (each the “Non-Foreign Affidavit”) with
respect to each Seller;

(iv)Copies of all contracts relating to the Property to be assumed by Buyer
pursuant to Section 3.2 (to be delivered to Buyer at the Property);

(v)An original Special Warranty Bill of Sale with respect to each Individual
Property being conveyed, pursuant to which Seller conveys certain personal
property associated with such Property to Buyer in the form attached as Exhibit
G, duly executed by Seller;

(vi)A copy of the Closing Statement, duly executed by Seller;

(vii)All keys to the Improvements which Seller or Seller’s agents have in their
possession (to be delivered to Buyer at the Property);

(viii)The original executed copy of each lease of the Property (to the extent
that Seller has the original leases in its possession), including any amendments
thereto (to be delivered to Buyer at the Property);

(ix)A copy of a notice to tenants regarding the transfer of title with respect
to each Individual Property.  Seller may provide a single notice with respect to
each Individual Property;

-10-

10

--------------------------------------------------------------------------------

 

(x)A rent roll with respect to each Individual Property, certified by Seller as
being true, correct and complete in all material respects and dated within three
(3) days of the Closing Date;

(xi)An affidavit as to construction liens and parties in possession reasonably
sufficient to the Title Company to allow it to delete from the Title Policy any
exception for construction liens and parties in possession (other than the
existing tenants under the Leases), which affidavit shall also include any other
customary matters included in a standard seller’s title affidavit in each state
where an Individual Property is located;

(xii)Any other documents, instruments or funds required to be delivered by
Seller under the terms of this Agreement or other reasonable and customary items
required by Escrow Holder or Title Company in order to close Escrow which have
not previously been delivered;

(xiii)A date down of Seller’s representations and warranties contained in
Section 5.9 confirming that they are all true and correct as of Closing;

(xiv)With respect to the Individual Properties located in South Carolina and
Georgia, if required by law, either an affidavit of residency legally sufficient
to enable Buyer not to withhold and submit a portion of the Purchase Price to
the applicable taxing authority, or an affidavit of gain or similar
certification to the applicable taxing authority (in such instance, the
applicable percentage of gain as required by applicable law shall be submitted
by Title Company from Seller’s proceeds to the taxing authority);

(xv)A Survey Affidavit of No Change in the form attached as Exhibit L with
respect to the existing survey for each Individual Property delivered to Buyer
as part of the Due Diligence Items (as defined below), except with respect to
the property owned by the Kensington Property Owner;

(xvi)An original executed estoppel certificate from the Association for the
Condominium in form and substance mutually acceptable to Buyer and Seller;

(xvii)Solely with respect to the Assumption Closing, any documents or
instruments required to be delivered to the Lender in connection with the Loan
Assumption;

(xviii)A document terminating any existing property management agreement for
each Individual Property, which shall include an acknowledgment that any and all
fees, costs and expenses have been paid in full through and including the
Closing Date;

(xix)With respect to the IN/OH Property, an affidavit and indemnity in the form
attached as Exhibit M as necessary to issue a non-imputation endorsement to any
new Title Policy obtained by Buyer for an IN/OH Property;

(xx)For each IN/OH Property Owner, Certificates of Good Standing and
Certificates of Authority evidencing such IN/OH Property Owner’s authority to
transact business in the state in which the applicable IN/OH Property is
located;

-11-

11

--------------------------------------------------------------------------------

 

(xxi)A certification, dated as of the Closing Date, from Entity Seller attaching
all organizational documents of each IN/OH Property Owner stating that such
organizational documents have not been modified or amended;

(xxii)A duly executed original Assignment and Assumption of Limited Liability
Company Interest for each IN/OH Property Owner (the “Assignment and Assumption”)
in the form attached as Exhibit K; and

(xxiii) To the extent required by the jurisdiction in which any Individual
Property is located, a properly-completed property tax transfer return or
affidavit in form and substance appropriate to such jurisdiction.

(c)Seller’s Representations and Warranties.  The representations and warranties
of Seller set forth in Section 5.9 shall be true and correct in all material
respects as of Closing.

(d)Assumption Approval.  Solely with respect to the Assumption Closing, the
Assumption Approval shall have been obtained in accordance with the terms of
this Agreement.  

The failure of any condition in this Section 2.5, to the extent not waived by
Buyer, shall enable Buyer to terminate this Agreement and exercise its remedies
under Section 4.12 hereof (unless there is a failure under subsection (d) above,
for which Buyer shall receive a return of the Deposit only (less the
Non-Refundable Portion which shall be paid to Seller), so long as it has
diligently pursued the Assumption Approval in good faith).

2.6Conditions to Seller’s Obligation to Sell.  Seller’s obligation to consummate
the transaction contemplated under this Agreement is expressly conditioned upon
the satisfaction of each of the following conditions prior to or simultaneously
with Closing:

(a)Performance by Buyer.  Performance in all material respects of the
obligations, covenants and deliveries required of Seller under this Agreement.

(b)Deliveries.  On or before the Closing Date, Buyer shall deliver to Escrow
Holder (unless indicated to be delivered directly to Buyer) the following
documents and other items:

(i)The original Assignment of Leases with respect to each Individual Property,
duly executed by Buyer;

(ii)The original Assignment of Contracts with respect to each Individual
Property, duly executed by Buyer;

(iii)A copy of the Closing Statement, duly executed by Buyer;

(iv)With respect to the Defeasance Closing Date, the balance of the Defeasance
Property Purchase Price plus all costs, fees and expenses of Buyer set forth in
Section

-12-

12

--------------------------------------------------------------------------------

 

1.3(d) hereof, to be released upon the confirmation that the deliveries required
by both the Buyer and Seller under this Agreement have been received;

(v)With respect to the Assumption Closing Date, (A) the balance of the
Assumption Property Purchase Price plus all costs, fees and expenses of Buyer
set forth in Section 1.3(d) hereof, to be released upon the confirmation that
the deliveries required by both the Buyer and Seller under this Agreement have
been received and (B) if Buyer does not exercise its right to terminate this
Agreement solely with respect to the Live Oak Property pursuant to Section
5.1(b) below, the Individual Property Allocation for the Live Oak Property plus
all costs, fees and expenses of Buyer set forth in Section 1.3(d) hereof, to be
released upon the confirmation that the deliveries required by both the Buyer
and Seller under this Agreement have been received;

(vi)Any other documents, instruments or funds required to be delivered by Buyer
under the terms of this Agreement or other reasonable and customary items
required by Escrow Holder or Title Company in order to close Escrow which have
not previously been delivered;

(vii)Solely with respect to the Assumption Closing, any documents or instruments
required to be delivered to the Lender in connection with the Loan Assumption;
and

(viii)The original Assignment and Assumption, duly executed by Buyer.

(c)Buyer’s Representations and Warranties.  The representations and warranties
of Buyer set forth in Section 2.5 shall be true and correct in all material
respects as of Closing.

(d)Assumption Approval.  Solely with respect to the Assumption Closing, the
Assumption Approval shall have been obtained in accordance with the terms of
this Agreement.

(e)Defeasance Title Policies. Solely with respect to the Defeasance Closing,
Escrow Holder has irrevocably committed to obtain for Buyer ALTA standard
coverage owner's policies of title insurance for the Defeasance Property
(collectively, the “Defeasance Title Policies”) with such endorsements as are
required by Buyer and which are available in the state in which each Defeasance
Property is located, issued by First American Title Insurance Company (“Title
Company”) with liability in an amount equal to the Defeasance Property Purchase
Price in the aggregate, showing the Defeasance Real Property vested in Buyer (or
the applicable IN/OH Property Owner) subject only to the Permitted Exceptions.

(f)Assumption Title Policies.  Solely with respect to the Assumption Closing,
Escrow Holder has irrevocably committed to obtain for Buyer ALTA standard
coverage owner's policies of title insurance for the Assumption Property
(collectively, the “Assumption Title Policies” and together with the Defeasance
Title Policies and, if Buyer does not exercise its right to terminate this
Agreement solely with respect to the Live Oak Property pursuant to Section
5.1(b) below, the Live Oak Title Policy (as defined below) being sometimes
collectively referred to herein as the “Title Policies”) with such endorsements
as are required by Buyer and

-13-

13

--------------------------------------------------------------------------------

 

which are available in the state in which each Assumption Property is located,
issued by Title Company with liability in an amount equal to the Assumption
Property Purchase Price in the aggregate, showing the Assumption Real Property
vested in Buyer (or the applicable IN/OH Property Owner) subject only to the
Permitted Exceptions.

(g)Live Oak Title Policy. Solely with respect to the Assumption Closing if Buyer
does not exercise its right to terminate this Agreement with respect to the Live
Oak Property pursuant to Section 5.1(b) below, Escrow Holder has irrevocably
committed to obtain for Buyer an ALTA standard coverage owner's policy of title
insurance for the Live Oak Property (the “Live Oak Title Policy”) with such
endorsements as are required by Buyer and which are available in the state in
which the Live Oak Property is located, issued by Title Company with liability
in an amount equal to the Individual Property Allocation for the Live Oak
Property, showing the real property legally described on Exhibit A-1 vested in
Buyer subject only to the Permitted Exceptions.

The failure of any condition in this Section 2.6, to the extent not waived by
Seller, shall enable Seller to terminate this Agreement and receive the Deposit
as liquidated damages pursuant to Section 4.11 hereof (unless there is a failure
under subsection (d) above, for which Buyer shall receive a return of the
Deposit only (less the Non-Refundable Portion which shall be paid to Seller) so
long as it has used commercially reasonable efforts to pursue the Assumption
Approval in good faith).

2.7Delivery of Documents by Escrow Holder.  On the Close of Escrow, Escrow
Holder shall deliver to Buyer all of the items listed in Section 2.5 above which
were delivered by Seller to Escrow Holder, except that Escrow Holder shall be
instructed to record the original Deeds upon Close of Escrow and to deliver a
conformed copy of the Deeds to Buyer after recordation thereof and Escrow Holder
shall only deliver to Buyer one duplicate original of the documents submitted as
duplicate originals.  Escrow Holder shall deliver the Purchase Price, less
costs, expenses and prorations chargeable to Seller hereunder, to Seller by wire
transfer as provided in written instructions to be furnished to Escrow Holder by
Seller prior to the Close of Escrow, together with one duplicate original of all
of the items listed in Section 2.6 above on the Close of Escrow and a conformed
copy of the Deeds.

ARTICLE 3
INSPECTIONS AND REVIEW

3.1Access to Books and Records; Items to be Inspected and Reviewed by Buyer.  

(a)Within three (3) business days of the execution of this Agreement by Buyer
and Seller, Seller shall deliver to Buyer (or make available for review) copies
of the items listed in the attached Exhibit H with respect to each Individual
Property, to the extent in Seller’s or its property manager’s possession or
control (collectively, the “Due Diligence Items”).  Seller has not made an
independent investigation to determine the truth or accuracy of any such
documents and materials and except as expressly set forth in Section 5.9 hereof,
shall have no liability to Buyer for any inaccuracy, misrepresentation or
omission in such documents or materials.  

-14-

14

--------------------------------------------------------------------------------

 

(b)In addition, Seller shall provide to Buyer and Buyer’s agents or
representatives (including, without limitation, its accountant and/or auditor)
copies of, or shall provide Buyer reasonable access to, such information as may
be reasonably requested by Buyer, and in the possession or control of Seller, or
its property manager or accountants, to enable Buyer’s auditor to conduct an
audit (“Rule 3-14 Audit”), in accordance with Rule 3-14 of Securities and
Exchange Commission Regulation S-X (“Rule 3-14”), of the balance sheet and
income statements of the Property for the year-to-date 2017 plus the two (2)
immediately preceding calendar years.  Buyer will use reasonable efforts to
cause the Rule 3-14 Audit to be completed within thirty (30) days from the
Effective Date.  In connection with Buyer’s Rule 3-14 Audit an executive officer
of Entity Seller shall execute and deliver to Buyer’s auditor a representation
letter for each Individual Property (each an “Auditor Representation Letter”) in
the form attached as Exhibit N.

3.2Physical Inspection.  From and after the Effective Date until 5:00 pm (ET) on
the later of (a) October 3, 2017 and (b) the date which is two (2) business days
after completion of the Rule 3-14 Audit (the “Due Diligence Period”), Seller
shall permit Buyer, its engineers, analysts, contractors, agents and
consultants, at the sole cost and expense of Buyer, to conduct physical
inspections of the Property; provided, however, that notwithstanding clause (b)
above, in no event shall the Due Diligence Period extend beyond forty (40) days
after the Effective Date.  Such investigations may be made by Buyer and/or its
agents during any normal business hours.  If this Agreement is not terminated
(or deemed terminated), Buyer shall continue to have access to the Property
until the Closing with the prior consent of Seller, which consent shall not be
unreasonably withheld or delayed.  Seller shall cooperate fully to assist Buyer
in completing such inspections and special investigations at no cost or expense
to Seller.  Such inspections and investigations shall be conducted only upon no
less than forty-eight (48) hours’ notice to Seller and shall be conducted at
such times and in such a manner as to minimize any disruption to tenants upon
the Property.  Notwithstanding any provision to the contrary herein, (a) all
site visits shall be scheduled and announced forty-eight (48) hours in advance
and (b) all communications regarding the scheduling of site visits and
additional diligence information requests, shall be made through Owner’s
representatives at KeyBanc Capital Markets: Kevin Kreshover (kkreshover@key.com)
and Michael Hawkins (michael.hawkins@key.com) and not by contacting Owner or its
property manager directly. Seller shall have the right, but not the obligation,
to accompany Buyer during such investigations and/or
inspections.  Notwithstanding the foregoing, Buyer shall not perform any
invasive or destructive testing of the Property (including a Phase II
investigation) without the prior written consent of Seller, which consent will
not be unreasonably withheld (provided, however, if any Phase I investigation
recommends a Phase II investigation, then Seller shall permit such Phase II
investigation).  Buyer shall repair any and all damage to the Property or to any
tenant’s property caused by such inspections or investigations in a timely
manner and Buyer shall indemnify, defend (with counsel reasonably acceptable to
Seller) and hold harmless Seller, its partners, members, affiliates, officers,
employees, agents and consultants (the “Indemnified Parties”) from and against
any liability whatsoever (including without limitation, reasonable attorneys’
costs and fees whether or not legal proceedings are initiated, and if they are,
reasonable attorneys’ costs and fees at the trial level and all levels of
appeal) sought by the Indemnified Parties to the extent arising from Buyer’s
physical inspection of the Property or access to the Property granted hereunder
to Buyer, its engineers, analysts, contractors, agents and consultants.  Buyer's
indemnification obligations under this Section shall survive the recordation of
the Deeds or the termination of this Agreement

-15-

15

--------------------------------------------------------------------------------

 

for one (1) year.  As a condition to allowing Buyer, or its engineers, analysts,
contractors, agents and consultants access to the Property, Buyer shall obtain
and deliver to Seller a certificate of insurance or other evidence satisfactory
to Seller that Buyer has in force adequate liability insurance in an amount not
less than TWO MILLION DOLLARS ($2,000,000.00) naming Seller as additional
insured, and a copy of such policy upon Seller’s request.  In addition, Buyer
shall, not later than the expiration of the Due Diligence Period, advise Seller
in writing of the labor, service, supply and maintenance contracts which it
elects to assume.  Buyer’s obligation to purchase the GA/LA/NC/SC Property and
the Limited Liability Company Interests pursuant to this Agreement is contingent
upon Buyer being satisfied, in its sole and absolute discretion, with the
results of its due diligence investigation on or before the expiration of the
Due Diligence Period.  Buyer shall have the right to terminate this Agreement,
for any or no reason, prior to expiration of the Due Diligence Period by
providing written notice of such termination to Seller, whereupon Buyer shall
receive immediate return of its Deposit (less the Non-Refundable Portion which
shall be paid to Seller) and neither Buyer nor Seller shall have any further
rights or obligations hereunder except as may be otherwise expressly set forth
herein.  If, prior to expiration of the Due Diligence Period, Buyer does not
furnish written notice to Seller as required in the immediately preceding
sentence, Buyer will be deemed to have elected to proceed with the transaction
contemplated hereby and Buyer’s right to terminate this Agreement under this
Section 3.2 shall be waived.  

3.3Approval of Title.  Substantially concurrent with the execution of this
Agreement, the Title Company shall prepare and promptly deliver to Buyer title
commitments with respect to each Individual Property, together with copies of
all recorded instruments specified therein (individually a “Title Commitment”
and collectively, the “Title Commitments”). Buyer may at its sole cost and
expense order an updated ALTA/NSPS current survey of each Individual Property
(individually a “Survey” and collectively, the “New Surveys”). Buyer hereby
acknowledges receipt of the Title Commitments and the existing as built surveys
(collectively, the “Existing Surveys”) of the Property.  Not later than fifteen
(15) days after the Effective Date, Buyer shall notify Seller and Title Company
in writing (“Buyer’s Title Notice”) of Buyer’s approval of all matters contained
or referenced in the Title Commitments, the Existing Surveys and/or the New
Surveys or of any objections Buyer may have to title exceptions or other matters
contained in the Title Commitments, or the Existing Surveys and/or the New
Surveys (the “Disapproved Title Matters”).  If Buyer fails to timely deliver
Buyer’s Title Notice either approving of the condition of title or identifying
certain Disapproved Title Matters, Buyer shall be deemed to have approved of the
condition of title to the Real Property as disclosed by the Title
Commitments.  If Buyer timely delivers Buyer’s Title Notice objecting to certain
Disapproved Title Matters, Seller shall have five (5) business days to deliver a
written response as to whether Seller will cure and/or remove some or all of the
Disapproved Title Matters (“Seller’s Title Response”). If Seller fails to timely
deliver Seller’s Title Response, it will be conclusively presumed that Seller
elects to cure and/or remove all Disapproved Title Matters. Buyer shall have
five (5) business days after delivery of Seller’s Title Response, if Seller
delivers a Seller’s Title Response, to provide written notice to Seller electing
to either (1) accept Seller’s Title Response; or (2) terminate this Agreement
and receive a full return of the Deposit (less the Non-Refundable Portion which
shall be paid to Seller, unless Buyer’s termination relates to Seller’s
unwillingness to cure a Mandatory Cure Item), after which the parties shall have
no further obligations to each other (except for those obligations hereunder
which survive termination) (“Buyer’s Title Response”). If Buyer fails to deliver
Buyer’s Title Response, Buyer

-16-

16

--------------------------------------------------------------------------------

 

will be deemed to have accepted Seller’s Title Response.  From and after the
date that Buyer delivers Buyer’s Title Notice, upon the issuance of any
amendment or supplement to any Title Commitment which adds additional exceptions
to the Title Commitment and Buyer’s receipt of any New Survey, the foregoing
right of review and approval shall also apply to said amendment, supplement or
New Survey, provided, however, that Buyer’s period of review and approval or
disapproval of any such additional exceptions (and consequently, Buyer’s waiver
of objection or election to terminate, as applicable) shall be limited to the
date that is five (5) business days following receipt of notice of such
additional exceptions or New Survey and all underlying documents pertaining
thereto (provided further that said additional review period shall be
inapplicable to any exceptions or matters which are shown on the Existing Survey
or otherwise noted by Title Company based upon Title Company’s review of any New
Survey received by Buyer prior to Buyer’s delivery of Buyer’s Title
Notice).  All title and survey matters that are either affirmatively approved by
Buyer or deemed approved by Buyer in accordance with this Section 3.3, together
with the Assumable Loans, shall be collectively referred to in this Agreement as
the “Permitted Exceptions”.  Notwithstanding anything to the contrary set forth
in this Agreement, Seller agrees, at or prior to Closing, (i) to cause the Title
Company to delete from each Title Policy any exception for real estate taxes and
assessments due and payable for any period prior to Closing, (ii) except for the
Assumable Loans, remove any lien in a liquidated amount created by the acts or
omissions of Seller against all or any part of the Real Property including,
without limitation, any mortgage (other than payment of the
Defeasance/Prepayment Costs, which shall be paid by Buyer), mechanics’, or
similar lien or encumbrance that can be satisfied and discharged with the
payment of a specified amount of money, (iii) to cause the Title Company to
delete from each Title Policy the standard preprinted exceptions that are
typically omitted from an owner’s title policy where the Real Property is
located, (iv) remove any items filed by Seller after the effective date of a
Title Commitment, except to the extent approved by Buyer in writing, and (v)
either (I) convey to Buyer fee simple title that is insurable by the Title
Company to that certain real property identified as “Except Parcel IV” as shown
on the Existing Survey for the Hartshire Property (“Except Parcel IV”), together
with all improvements thereon and all appurtenances, streets, alleys, easements,
rights-of-way in or to all streets or other interests in, on, across, in front
of, abutting, or adjoining such real property, (II) provide written confirmation
from the Town of Bargersville that the Town of Bargersville owns fee simple
title to Except Parcel IV and publicly maintains Hartshire East Drive as shown
on the Existing Survey for the Hartshire Property, or (III) provide other
evidence reasonably satisfactory to Buyer confirming that Buyer shall have
dedicated access to the Hartshire Property via Hartshire East Drive (items (i)
through (v) being collectively referred to herein as the “Mandatory Cure
Items”).  In no event shall any Mandatory Cure Item be considered a Permitted
Exception for the purposes set forth in this Agreement.  Except with respect to
any amendment or supplement to any Title Commitment which adds additional
exceptions to the Title Commitment as set forth above, in no event shall the
timeframes for notification and response under this Section 3.3 extend beyond
the Due Diligence Period, it being agreed that Buyer shall either be satisfied
with the Title Commitments, Existing Surveys and/or New Surveys, or it will
terminate this Agreement.

ARTICLE 4
PRORATIONS, CLOSING COSTS, AND DEPOSITS

4.1Proration of Taxes.  All general and special real estate taxes and
assessments imposed by any governmental authority against the Property (herein
called the “Taxes”), for the

-17-

17

--------------------------------------------------------------------------------

 

year in which Closing occurs shall be prorated as of the Closing Date on an
accrual basis between Seller and Buyer as of the Closing Date with Seller
responsible for the payment of all Taxes accruing before the Closing Date and
Buyer responsible for the payment of all Taxes accruing on and after the Closing
Date, with such proration being based upon the most recent tax bill; provided,
however, that if the most recent tax bill received by Seller before the Closing
Date is not the actual current tax bill, then Seller and Buyer shall prorate the
taxes as of the Closing Date by applying the tax rate for the period covered by
the most current available tax bill to the latest assessed valuation.  

4.2Assumable Loans.  (a) Interest on the Assumable Loans shall be prorated as of
the Assumption Closing Date on an accrual basis between Seller and Buyer as of
the Closing Date with Seller responsible for the payment of all such interest
and other payments attributable to Seller's period of ownership of the Property
and Buyer responsible for the payment of all interest and other payments
attributable to Buyer's period of ownership of the Property.

(b)Seller shall receive a credit in the amount of all funds held in escrow by
the Lender under the Assumable Loans, including, without limitation, for the
payment of capital improvements, taxes or insurance premiums for the Property
(collectively, the “Loan Reserves”), and at the Assumption Closing Seller shall
transfer and assign to Buyer (which transfer and assignment must be acknowledged
by Lender) all of Seller's right, title and interest in and to such Loan
Reserves.

4.3Proration of Rents.  All rents, payments for taxes, payments for insurance,
payments for common area maintenance charges, payments for operating expenses
and other payments on account of financial obligations of Tenants (herein called
the “Tenant Financial Obligations”) which have actually been received by Seller
as of the Closing Date shall be prorated as of the Closing Date.  At Closing,
Buyer will receive a credit against the Purchase Price in the amount of that
portion of any prepaid Tenant Financial Obligations paid to Seller under the
Leases which are allocable to periods from and after the Closing Date.  No
proration shall be made for delinquent Tenant Financial Obligations existing as
of the Closing Date; and all Tenant Financial Obligations collected by Buyer
from and after Closing from Tenants who were delinquent in the payment of Tenant
Financial Obligations as of Closing shall be applied first to current Tenant
Financial Obligations then due and payable, then to post-closing arrearages,
then to Tenant Financial Obligations for the month in which the Closing occurs,
and then to pre-closing arrearages, regardless of whether such payments are
identified by tenant for a specific purpose.  Buyer shall promptly refund to
Seller any past due Tenant Financial Obligations collected by Buyer and
allocable to periods prior to the Closing Date as provided above.  Seller shall
promptly remit to Buyer any Tenant Financial Obligations received by Seller for
any period from and after the Closing Date.  Seller shall have no right after
Closing to attempt to collect any delinquent Tenant Financial Obligations owing
to Seller unless any such delinquent tenant has unconditionally vacated its
leased premises.  

4.4Deposits.  All unapplied security deposits collected by Seller from any of
the tenants (with interest thereon as required by law or any of the leases)
shall be credited to Buyer at the Closing.  

-18-

18

--------------------------------------------------------------------------------

 

4.5Utilities.  Utility accounts shall be transferred to Buyer as of the Closing,
and all charges for utilities relative to the Property for the period ending
11:59 p.m. (EST) on the day prior to the Closing Date shall be the
responsibility of Seller and shall be paid by Seller at Closing to the extent
feasible (or promptly thereafter following the availability of billings with
respect thereto). Buyer shall credit to the account of Seller all refundable
cash or other deposits posted with utility companies serving the Property or, at
Buyer’s option, Seller shall be entitled to receive and retain such refundable
cash and deposits

4.6Property Contracts.  Seller shall be responsible for payment of all Property
Contracts to 11:59 p.m. (EST) on the day prior to the Closing Date.  Buyer shall
be responsible for such services thereafter for any such contracts which it
elects to assume or is required to assume.  The current property management
agreements shall be terminated by Seller at Closing.

4.7Insurance.  Seller shall cause its policies of insurance for the Property to
be terminated effective immediately as of the Closing Date and Buyer shall be
responsible for obtaining its own insurance. There shall be no proration of
Seller's insurance premiums for the Property.

4.8Other. Any other items which are customarily prorated in connection with the
purchase and sale of properties similar to the Property shall be prorated as of
the Closing Date as of the Closing Date on an accrual basis between Seller and
Buyer as of the Closing Date with Seller responsible for the payment of all such
items accruing before the Closing Date and Buyer responsible for the payment of
all such items accruing on and after the Closing Date.  All door fees, up-front
fees, bonus payments and similar fees received by Seller or any IN/OH Property
Owner shall be prorated as of the Closing Date.

4.9Closing Costs.

(a)Seller shall pay (i) the cost of recording the Deeds and any corrective title
instruments; (ii) the costs of the Assumption Consultant; and (iii) one-half the
cost of the escrow fees charged by Escrow Holder, if any.

(b)Buyer shall pay (i) the costs of obtaining any extended coverage for the
Title Policies, the additional cost of the premiums for any additional or
different title insurance coverage requested by Buyer, including the deletion of
exceptions (unless in connection with a Mandatory Cure Item (in which Seller
shall be responsible for such cost)), and the issuance of any requested title
endorsements (unless in connection with a Mandatory Cure Item (in which Seller
shall be responsible for such cost)); (ii) the cost of the Surveys; (iii) the
Defeasance/Prepayment Costs; (iv) the Assumption Costs; (v) any mortgage taxes;
and (vi) one-half the cost of the escrow fees charged by Escrow Holder, if
any.  

(c)Any state, county or local transfer or documentary stamp taxes in connection
with the sale (other than mortgage taxes in connection with Buyer’s financing
(if any) (“Transfer Taxes”), any search and examination fees charged in
connection with the preparation of the Title Commitments (“Search and Exam
Fees”) and the premiums for the Title Policies (“Owner’s Policy Premium”) shall
be allocated in accordance with Schedule 4.9(c) attached hereto.

-19-

19

--------------------------------------------------------------------------------

 

(d)Seller and Buyer shall each be responsible for its own attorneys’ costs and
fees incurred in connection with the preparation and negotiation of this
Agreement.

(e)Any other expenses or closing costs in connection with this transaction shall
be allocated in accordance with local real estate closing customs with respect
to each Individual Property.

4.10Closing Statement.  No later than five (5) business days prior to the
Closing Date, Escrow Holder shall prepare for approval by Buyer and Seller a
closing statement (“Closing Statement”) on Escrow Holder’s standard form
indicating, among other things, Escrow Holder’s estimate of all closing costs
and prorations made pursuant to this Agreement.  Buyer and Seller shall provide
Escrow Holder the amounts of all prorations.

4.11LIQUIDATED DAMAGES.  IN THE EVENT THAT BUYER BREACHES ITS OBLIGATIONS UNDER
THIS AGREEMENT, THE DAMAGES THAT SELLER WILL INCUR BY REASON THEREOF ARE AND
WILL BE IMPRACTICAL AND EXTREMELY DIFFICULT TO ESTABLISH.  BUYER AND SELLER, IN
A REASONABLE EFFORT TO ASCERTAIN WHAT SELLER’S DAMAGES WOULD BE IN THE EVENT OF
SUCH A DEFAULT BY BUYER, HAVE AGREED THAT SUCH DAMAGES SHALL BE IN AN AMOUNT
EQUAL TO THE AMOUNT OF THE DEPOSIT AND THAT SUCH DEPOSIT SHALL BE DELIVERED TO
SELLER UPON SUCH DEFAULT BY BUYER AND RETAINED BY SELLER AS LIQUIDATED DAMAGES,
WHICH DAMAGES SHALL BE SELLER’S SOLE AND EXCLUSIVE REMEDY AT LAW OR IN EQUITY IN
THE EVENT OF AND FOR SUCH DEFAULT BY BUYER.  WITHOUT LIMITING THE FOREGOING
PROVISIONS OF THIS PARAGRAPH, SELLER WAIVES ANY AND ALL RIGHTS WHICH SELLER
OTHERWISE WOULD HAVE HAD TO SPECIFICALLY ENFORCE THIS
AGREEMENT.  NOTWITHSTANDING THE FOREGOING, SELLER AND BUYER ACKNOWLEDGE AND
AGREE THAT THIS SECTION SHALL NOT LIMIT SELLER’S RIGHT TO RECOVER FROM BUYER, IN
ADDITION TO THE FOREGOING LIQUIDATED DAMAGES, ANY AMOUNTS TO WHICH IT MAY BE
ENTITLED PURSUANT TO AN INDEMNITY OR ATTORNEYS’ FEE PROVISION CONTAINED IN THIS
AGREEMENT.  SELLER AND BUYER ACKNOWLEDGE AND AGREE THAT THEY HAVE READ AND
UNDERSTAND THE PROVISIONS OF THIS PARAGRAPH AND BY THEIR INITIALS AGREE TO BE
BOUND BY ITS TERMS.

/s/JS/s/MS
Buyer’s InitialsSeller’s Initials

4.12

Breach by Seller.  If Seller defaults in its obligation to sell and convey the
GA/LA/NC/SC Property and/or Limited Liability Company Interests to Buyer
pursuant to this Agreement, Buyer’s sole remedy shall be to elect one of the
following:  (a) to terminate this Agreement, in which event Buyer shall be
entitled to the return of the Deposit (including the Non-Refundable Portion) and
Seller shall reimburse Buyer’s Out of Pocket Costs within three (3) business
days or (b) to enforce specific performance, provided that any suit for specific
performance must be filed and served within ninety (90) days of Seller’s default
and Buyer waives the right to bring suit at any later date.  Notwithstanding the
foregoing, in the event Buyer is unable to seek specific performance because
Seller has willfully breached this Agreement and

-20-

20

--------------------------------------------------------------------------------

 

sold all or any portion of the Property, directly or indirectly, to a third
party purchaser, then, in addition to terminating this Agreement and getting its
Deposit (including the Non-Refundable Portion) returned, Buyer may pursue any
and all remedies against Seller at law or in equity, including damages.  Buyer
shall give Escrow Holder and Seller written notice of Buyer’s election of such
remedy.  The term “Out of Pocket Costs” shall mean actual and verifiable costs
and expenses incurred by Buyer in connection with this transaction, not to
exceed Five Hundred Thousand Dollars ($500,000.00); provided, however, from and
after the Defeasance Closing, such amount shall not exceed Three Hundred
Thousand Dollars ($300,000.00).

4.13

General.  To the extent that the exact amount of items of income and expense
(such as utility expenses) are not available on the Closing Date, such items
shall be apportioned on an estimated basis, and Seller and Buyer shall make any
final adjustments on such items within one hundred twenty (120) days after the
Closing Date; provided, however, that Taxes shall be apportioned based on one
hundred three percent (103%) of the most recent ascertainable Taxes and shall be
re-prorated within thirty (30) days following Buyer’s receipt of the final tax
bill for the year in which the Closing occurs.  Notwithstanding the foregoing,
if Buyer fails to deliver to Seller a final tax bill for any Individual Property
within thirty (30) days following the issuance of a final bill by the relevant
taxing authority (it being understood that Seller shall promptly deliver to
Buyer any final bills received by Seller), Buyer thereafter fully and forever
waives its right to re-prorate the Taxes for such Individual Property.  To the
extent that any items of income and expense are not known to either Buyer or
Seller at Closing and are not properly apportioned at Closing, such items shall
be apportioned between Buyer and Seller promptly upon discovery thereof, but in
no event later than one hundred twenty (120) days after the Closing Date.  The
terms of this Section 4.13 shall survive the Closing.

ARTICLE 5
AS-IS PURCHASE; RELEASE; REPRESENTATIONS AND WARRANTIES

5.1Disclaimer; Live Oak Repairs.  

(a)Except for the specific representations and warranties of Seller set forth in
Section 5.9 below or any of the documents to be delivered by Seller to Buyer
pursuant to Section 2.5(b) above, Buyer acknowledges and agrees that it will
have the opportunity to thoroughly inspect, investigate and exercise due
diligence, and the opportunity to fully and independently become familiar with,
and fully satisfy itself regarding, any and all matters relating to the
Property.  Except for the specific representations and warranties of Seller set
forth in Section 5.9 below or any of the documents to be delivered by Seller to
Buyer pursuant to Section 2.5(b) above, Seller has not made, does not make and
specifically negates and disclaims any representations, warranties, promises,
covenants, agreements or guaranties of any kind or character whatsoever, whether
express or implied, oral or written, past, present or future, of, as to,
concerning or with respect to the Property or its condition, including, without
limitation, (i) the value of the Property; (ii) the income to be derived from
the Property; (iii) the suitability of the Property for any and all activities
and uses which Buyer may conduct thereon, including, without limitation, the
possibilities for future development of the Property; (iv) the habitability,
merchantability, marketability, profitability or fitness for a particular
purpose of the Property; (v) the manner, quality, state of repair or lack of
repair of the Property; (vi) the nature, quality or condition of the Property,
including, without limitation, the water, soil and geology; (vii) the

-21-

21

--------------------------------------------------------------------------------

 

compliance of or by the Property or its operation with any laws, rules,
ordinances or regulations of any applicable governmental authority or body
including, without limitation, Title III of the Americans With Disabilities Act
of 1990 as amended; (viii) [intentionally omitted]; (ix) [intentionally
omitted]; (x) the manner or quality of the construction or materials
incorporated into the Property; (xi) compliance with any environmental
protection, pollution or land use laws, rules, regulations, orders or
requirements including, without limitation, the Federal Water Pollution Control
Act, the Federal Resource Conservation and Recovery Act, the U.S. Environmental
Protection Agency Regulations at 40 C.F.R., Part 261, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, the
Resource Conservation and Recovery Act of 1976, as amended, the Clean Water Act,
the Safe Drinking Water Act, the Hazardous Materials Transportation Act, the
Toxic Substance Control Act, and any and all laws, ordinances, statutes, codes,
rules, regulations, agreements, judgments, orders, and decrees of the United
States, the states where the Property is located or any other political
subdivisions in which the Property is located, and any other political
subdivision, agency or instrumentality exercising jurisdiction over the owner of
the Property, the Property or the use of the Property, relating to pollution, or
the emission, discharge, release or threatened release of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or waste
or Hazardous Materials (as defined in Section 5.9(m) below) into, or the
presence thereof in, the environment (including, without limitation, ambient
air, surface water, ground water or land or soil), as any or all of the same may
be amended from time to time, and regulations promulgated under any of the
foregoing (collectively, “Environmental Laws”), (xi) [intentionally omitted];
(xii) the presence or absence of Hazardous Materials at, on, under, or adjacent
to the Property including, but not limited to, petroleum products, asbestos,
lead-based paint, mold or fungi; (xiii) the content, completeness or accuracy of
any of the Due Diligence Items; (ix) the conformity of the Improvements to any
plans or specifications for the Property, including any plans and specifications
that may have been or may be provided to Buyer; (xv) the conformity of the
Property to past, current or future applicable zoning or building requirements
or the ability or feasibility of the Property to be converted to a condominium
scheme; (xvi) deficiency of any undershoring; (xvii) deficiency of any drainage;
(xviii) the fact that all or a portion of the Property may be located on or near
an earthquake fault line or sinkhole; (xiv) the existence of vested land use,
zoning or building entitlements affecting the Property; and (xx) any matters
arising from or relating to Seller’s alleged superior knowledge.  Seller is not
liable or bound in any manner by any oral or written statements, representations
or information pertaining to the Property, or the operation thereof, furnished
by any real estate broker, agent, employee, servant or other person.  Buyer
further acknowledges and agrees that to the maximum extent permitted by law, the
sale of the Property as provided for herein is made on an “AS‑IS” condition and
basis as of the Closing Date with all faults, and that, except for Seller’s
covenants to maintain the Property in its current condition prior to Closing and
make vacant units rent ready, Seller has no obligations to make repairs,
replacements or improvements, whether before or after the Close of
Escrow.  Buyer represents, warrants and covenants to Seller, which
representation, warranty, and covenant will survive the Close of Escrow and not
be merged with the Deed, that Buyer will solely rely upon Buyer’s own
investigation of the Property and all other matters relating to the Property and
Seller’s representation in Section 5.9 below or any of the documents to be
delivered by Seller to Buyer pursuant to Section 2.5(b) above, and not on any
other information provided or to be provided by Seller or anyone acting on
Seller’s behalf.

-22-

22

--------------------------------------------------------------------------------

 

(b)Buyer and Seller hereby acknowledge and agree that, prior to the Effective
Date, the Live Oak Property was damaged as a result of a casualty, the repairs
to which have not yet been completed and the extent of the damage to which Buyer
has not yet had an opportunity to fully inspect and investigate.  Accordingly,
and notwithstanding anything to the contrary set forth in this Agreement, Buyer
may, in its sole and absolute discretion, terminate this Agreement solely with
respect to the Live Oak Property by giving written notice of such termination to
Seller at any time prior to the expiration of the Due Diligence Period, in which
event the Purchase Price shall be reduced by Twenty Six Million Four Hundred
Thousand and 00/100 Dollars ($26,400,000.00 and this Agreement shall remain in
full force and effect with respect to the remainder of the Property.

(c)Seller hereby agrees to complete all such repairs as set forth on Schedule
5.1(c) (the “Live Oak Repairs”) in a good and workmanlike manner prior to the
Assumption Closing.  If Buyer does not exercise its right to terminate this
Agreement solely with respect to the Live Oak Property pursuant to Section
5.1(b) above, then at the Defeasance Closing Seller shall escrow with Escrow
Holder an amount equal to One Million Five Hundred Thousand and 00/100 Dollars
($1,500,000.00) (the “Live Oak Escrow Funds”).  If Seller notifies Buyer that
the Live Oak Repairs have been completed prior to the Defeasance Closing, Buyer
shall within five (5) days inspect the Live Oak Property.  If Buyer agrees that
the Live Oak Repairs have been completed in a good and workmanlike manner, no
escrow shall be required.  If Buyer does not agree, the Live Oak Inspector (as
defined below) shall inspect the Live Oak Property, and in the event the Live
Oak Inspector agrees the Live Oak Repairs have been completed in a good and
workmanlike manner, no escrow shall be required.  On or before the date that is
ten (10) days prior to the Assumption Closing (or earlier pursuant to the
preceding sentence), Buyer and Seller shall cause an independent third-party
engineer or similar professional licensed in the State of Louisiana and mutually
acceptable to Buyer and Seller (the “Live Oak Inspector”) to inspect the Live
Oak Repairs (the “Live Oak Repairs Inspection”).  If, as a result of the Live
Oak Repairs Inspection, the Live Oak Inspector determines that all of the Live
Oak Repairs have been completed in a good and workmanlike manner, then at the
Assumption Closing Escrow Holder shall disburse the Live Oak Escrow Funds to
Seller.  If, as a result of the Live Oak Repairs Inspection, the Live Oak
Inspector determines that the Live Oak Repairs have been completed in a good and
workmanlike manner, the Live Oak Escrow Funds shall be released to Seller.  If,
as a result of the Live Oak Repairs Inspection, the Live Oak Inspector
determines that all, or any portion, of the Live Oak Repairs have not been
completed in a good and workmanlike manner, then at the Assumption Closing
Escrow Holder shall disburse to Buyer from the Live Oak Escrow Funds an amount
equal to the cost (as determined by the Live Oak Inspector) to complete any such
Live Oak Repairs that have not yet been completed in a good and workmanlike
manner (the “Live Oak Repairs Costs”); provided, however, if the Live Oak
Repairs Costs exceed the Live Oak Escrow Funds, Buyer shall receive at the
Assumption Closing, in addition to the Live Oak Escrow Funds, a credit against
the Purchase Price equal to the amount of such excess.  If the Live Oak Repairs
Costs are less than the Live Oak Escrow Funds, then at the Assumption Closing
Escrow Holder shall disburse to Seller such remaining portion of the Live Oak
Escrow Funds.  The cost of the Live Oak Repairs Inspection and any fees of the
Live Oak Inspector shall be divided equally between Buyer and Seller.

-23-

23

--------------------------------------------------------------------------------

 

5.2Release and Waiver.  

(a)Except for the specific representations and warranties of Seller set forth in
Section 5.9 below or any of the documents to be delivered by Seller to Buyer
pursuant to Section 2.5(b) above, Buyer hereby fully and forever releases,
acquits and discharges Seller of and from, and hereby fully and forever waives
any and all claims, actions, causes of action, suits, proceedings, demands,
rights, damages, costs, expenses or other compensation whatsoever, whether known
or unknown, direct or indirect, foreseeable or unforeseeable, absolute or
contingent, that Buyer now has or may have or which may arise in the future
arising out of, directly or indirectly, or in any way connected with the
Property or any other matters relating to the Property, including, without
limitation:  (A) except to the extent caused by any act or omission of Seller or
any agent or representative of Seller after the Closing Date, any condition of
environmental contamination or pollution at the Property, however and whenever
occurring (including, without limitation, the contamination or pollution of any
soils, subsoil media, surface waters or groundwaters at the Property) including,
but not limited to, petroleum products, asbestos, lead-based paint, mold or
fungi; (B) to the extent not already included in (A) above and except to the
extent caused by any act or omission of Seller or any agent or representative of
Seller after the Closing Date, the prior, present or future existence, release
or discharge, or threatened release, of any Hazardous Materials at the Property,
however and whenever occurring; (C) the violation of, or non-compliance with,
any applicable law now or hereafter in effect, however or whenever occurring;
(D) the condition of the soil at the Property; (E) the condition of Improvements
including, without limitation, the structural integrity and seismic compliance
of such Improvements; (F) the unintentional inaccuracy, unreliability, or
incompleteness of, or any defect or mistake in, any Due Diligence Items; (G) to
the extent not already covered by any of the foregoing clauses (A) through (F),
above, the use, maintenance, development, construction, conversion of use,
ownership or operation of the Property by Seller or any of Seller’s
predecessor(s)-in-interest in the Property; (H) any matters arising from or
relating to the leases; or (G) any matters based on Seller’s alleged superior
knowledge.

(b)Except for any specific representations or warranties of Seller set forth in
Section 5.9 below or any of the documents to be delivered by Seller to Buyer
pursuant to Section 2.5(b) above, without limiting the scope or generality of
the foregoing release and waiver provisions, those provisions shall specifically
include and cover (1) any claim for or right to indemnification, contribution or
other compensation based on or arising under any Environmental Law now or
hereafter in effect, and (2) any claim for or based on trespass, nuisance,
waste, negligence, negligence per se, strict liability, ultrahazardous activity,
indemnification, contribution of other theory arising under the common law of
the states where the Property is located or arising, under any applicable law
now or hereafter in effect.

5.3Waiver of General Release Defenses.  Buyer hereby acknowledges that a general
release may not extend to claims which the creditor does not know or suspect to
exist in his favor at the time of executing the release, which if known by him
must have materially affected his settlement with the debtor.  Nonetheless,
Buyer hereby waives the provisions of any statute, principle of common law or
case law which would limit the scope of the foregoing waiver and release, in
connection with matters which are the subject of the foregoing waiver and
release.

-24-

24

--------------------------------------------------------------------------------

 

5.4Natural Hazards.  BUYER ACKNOWLEDGES THAT CERTAIN HAZARDS SUCH AS SINKHOLES,
RADON AND OTHER NATURALLY OCCURRING HAZARDS MAY AFFECT THE PROPERTY.  BUYER
ACKNOWLEDGES AND AGREES THAT BUYER WILL HAVE THE OPPORTUNITY TO INDEPENDENTLY
EVALUATE AND INVESTIGATE WHETHER ANY OR ALL OF SUCH NATURAL HAZARDS AFFECT THE
PROPERTY AND SELLER SHALL HAVE NO LIABILITIES OR OBLIGATIONS WITH RESPECT
THERETO.  WITHOUT LIMITING THE FOREGOING, BUYER ACKNOWLEDGES AND AGREES THAT
BUYER KNOWINGLY AND INTENTIONALLY WAIVES ANY DISCLOSURES, OBLIGATIONS OR
REQUIREMENTS OF SELLER WITH RESPECT TO NATURAL HAZARDS.  BUYER REPRESENTS THAT
BUYER HAS EXPERIENCE ACQUIRING AND CONDUCTING DUE DILIGENCE, AND THAT THIS
WAIVER HAS BEEN NEGOTIATED AND IS AN ESSENTIAL ASPECT OF THE BARGAIN BETWEEN THE
PARTIES.

5.5Lead Warning Statement.  EVERY BUYER OF ANY INTEREST IN RESIDENTIAL REAL
PROPERTY ON WHICH A RESIDENTIAL DWELLING WAS BUILT PRIOR TO 1978 IS NOTIFIED
THAT SUCH PROPERTY MAY PRESENT EXPOSURE TO LEAD FROM LEAD-BASED PAINT THAT MAY
PLACE YOUNG CHILDREN AT RISK OF DEVELOPING LEAD POISONING.  LEAD POISONING IN
YOUNG CHILDREN MAY PRODUCE PERMANENT NEUROLOGICAL DAMAGE, INCLUDING LEARNING
DISABILITIES, REDUCED INTELLIGENCE QUOTIENT, BEHAVIORAL PROBLEMS, AND IMPAIRED
MEMORY.  LEAD POISONING ALSO POSES A PARTICULAR RISK TO PREGNANT WOMEN.  THE
SELLER OF ANY INTEREST IN RESIDENTIAL REAL PROPERTY IS REQUIRED TO PROVIDE THE
BUYER WITH ANY INFORMATION ON LEAD-BASED PAINT HAZARDS FROM RISK ASSESSMENTS OR
INSPECTIONS IN THE SELLER’S POSSESSION AND NOTIFY THE BUYER OF ANY KNOWN
LEAD-BASED PAINT HAZARDS.  A RISK ASSESSMENT OR INSPECTION FOR POSSIBLE
LEAD-BASED PAINT HAZARDS IS RECOMMENDED PRIOR TO PURCHASE.

By its execution of this Agreement, Buyer acknowledges that (a) it has read and
understands the foregoing Lead Warning Statement, (b) it has reviewed, or during
the Due Diligence Period will review, the Due Diligence Items concerning
lead-based paint or lead-based paint hazards located on the Property, and (c)
Seller has provided, or Buyer has independently obtained, a lead hazard
information pamphlet in the form prescribed by the Environmental Protection
Agency under Section 406 of the Toxic Substances Control Act.  Buyer shall
conduct such studies and tests for lead-based paint during the Due Diligence
Period as Buyer deems appropriate.  By its execution of this Agreement, Seller
acknowledges that, to Seller’s knowledge, the statements contained herein and
the information provided, or to be provided, to Buyer pursuant to the terms of
this Agreement concerning lead-based paint and lead-based paint hazards are
accurate.

5.6Radon.  Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time.  Additional information regarding radon
and radon testing may be obtained from county public health units.

-25-

25

--------------------------------------------------------------------------------

 

5.7Survival.  Buyer’s acknowledgements, consents, agreements and releases set
forth in this Article 5 shall survive the Closing or the termination of this
Agreement.

5.8Representations and Warranties of Buyer.  Buyer hereby represents and
warrants to Seller as follows:

(a)Buyer is a limited partnership duly organized, validly existing, and in good
standing under the laws of Delaware, and as of the Closing Date, it or its
designee will be authorized to transact business in the states where the
Property is located, and has all requisite power and authority to carry out the
transactions contemplated by this Agreement and has obtained all necessary
approvals to authorize the transaction and consummate the transfer of the
Property as herein contemplated.

(b)This Agreement has been duly authorized and approved by Buyer, has been duly
and validly executed and delivered by Buyer and is a valid and legally binding
agreement of Buyer, enforceable against Buyer in accordance with its terms,
except to the extent that such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or other laws relative to or affecting
the rights and remedies of creditors generally and by general principles of
equity (regardless of whether in equity or at law).

(c)The execution, delivery and performance of this Agreement by Buyer will not
breach any statute or regulation of any governmental authority, and will not
conflict with or result in a breach of or default under any of the terms,
conditions or provisions of any order, writ, injunction, decree, agreement or
instrument to which Buyer is a party.

(d)Buyer has the requisite financial wherewithal in order to consummate the
transaction contemplated under this Agreement and to pay at Closing the Purchase
Price.

Notwithstanding any other provisions of this Agreement and in addition to any of
Seller’s remedies hereunder, the representations and warranties and the
indemnity included in this Section 5.8 shall survive the Closing and the
execution and delivery of the Deed for nine (9) months (the “Survival Period”).

5.9Representations and Warranties of Seller.  The matters set forth in this
Section 5.9 constitute representations and warranties by Seller which are now
and (subject to matters contained in any notice given pursuant to the next
succeeding sentence) shall be true and correct at Closing.  If Seller, after the
execution of this Agreement, learns of, or has a reason to believe that any of
the representations and warranties contained in this Section 5.9 may cease to be
true, Seller shall give prompt written notice to Buyer (which written notice
shall include copies of the instrument, correspondence, or document, if any,
upon which Seller's written notice is based).  Upon receiving such written
notice, Buyer shall have the right to accept such revised representation and
warranty and proceed with the Closing or to terminate this Agreement in which
event Buyer shall be entitled to the return of the Deposit (including the
Non-Refundable Portion) and, if such representation was intentionally or
materially misleading when made, Seller shall reimburse Buyer’s Out of Pocket
Costs within three (3) business days and the parties shall have no further
obligations hereunder other than those which expressly survive the termination
of this Agreement. As used in this Section 5.9, the phrase “to Seller’s
knowledge” shall mean

-26-

26

--------------------------------------------------------------------------------

 

the actual, current knowledge of J. David Kelsey and Matthew A. Sharp, without
any duty of inquiry.  There shall be no personal liability on the part of any of
such individuals.  Each Seller, with respect to itself, its respective
Individual Property and/or any IN/OH Property Owner, as applicable, represents
and warrants to Buyer, as follows:

(a)Seller is a limited liability company duly organized, validly existing, and
in good standing under the laws of Delaware, and is authorized to transact
business in the states where its Individual Property is located, and has all
requisite power and authority to carry out the transactions contemplated by this
Agreement and has obtained all necessary approvals to authorize the transaction
and consummate the transfer of the Property as herein contemplated.

(b)Entity Seller has provided Buyer with true, correct and complete copies of
the IN/OH Property Owner’s organizational documents (the “IN/OH Property Owner’s
Organizational Documents”), as more particularly listed on Schedule 5.9(b),
prior to the execution of this Agreement.  Except as described on Schedule
5.9(b), the IN/OH Property Owner’s Organizational Documents have not been
modified, amended or supplemented and the same are in full force and effect.

(c)IN/OH Property Owner is a limited liability company duly organized, validly
existing, and in good standing under the laws of Delaware, and is authorized to
transact business in the state where its Individual Property is located.

(d)This Agreement has been duly authorized and approved by Seller, has been duly
and validly executed and delivered by Seller and is a valid and legally binding
agreement of Seller, enforceable against Seller in accordance with its terms,
except to the extent that such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or other laws relative to or affecting
the rights and remedies of creditors generally and by general principles of
equity (regardless of whether in equity or at law).

(e)The execution, delivery and performance of this Agreement by Buyer will not
breach any statute or regulation of any governmental authority, and will not
conflict with or result in a breach of or default under any of the terms,
conditions or provisions of any order, writ, injunction, decree, agreement or
instrument to which Seller is a party. None of the execution, delivery or
performance of this Agreement by Seller does or will, with or without the giving
of notice, lapse of time or both, violate, conflict with, constitute a default,
result in a loss of rights, acceleration of payments due or creation of any lien
upon the Limited Liability Company Interests or the Property.

(f)(i) There is no pending condemnation or similar proceeding affecting any part
of the Property; and (ii) Seller has not received any written notice of, nor
does Seller have knowledge of, any threatened condemnation or similar proceeding
affecting any part of the Property.

(g)Seller has not received written notice from any governmental authority that
the Property is not in compliance with all applicable laws, except for such
failures to comply, if any, which have been remedied prior to the Effective
Date.  To the best of Seller’s knowledge, the Property is in material compliance
with all applicable laws.

-27-

27

--------------------------------------------------------------------------------

 

(h)Other than as set forth on Schedule 5.9(h) hereof, (i) there is no pending
litigation or administrative proceedings affecting the Seller or Property; and
(ii) Seller has not received any written notice of, nor does Seller have
knowledge of, any pending litigation or administrative proceedings affecting the
Seller or Property.

(i)Seller has not (i) made a general assignment for the benefit of creditors,
(ii) filed any voluntary petition in bankruptcy or suffered the filing of any
involuntary petition by Seller's creditors, (iii) suffered the appointment of a
receiver to take possession of all, or substantially all, of Seller's assets,
(iv) suffered the attachment or other judicial seizure of all, or substantially
all, of Seller's assets, (v) admitted in writing its inability to pay its debts
as they come due, or (vi) made an offer of settlement, extension or composition
to its creditors generally.

(j)Seller is not a “foreign person” as defined in Section 1445 of the Internal
Revenue Code of 1986, as amended (the “Code”) and any related regulations.

(k)The rent roll for the Property attached hereto as Schedule 5.9(k)-1 is true,
correct and complete in all material respects as of the date set forth
therein.  Seller has provided or made available to Buyer with true, correct and
complete copies of each of the tenant leases listed on the rent roll including
all amendments and modifications thereto (collectively, the “Leases”), prior to
the execution of this Agreement.  Other than as set forth on Schedule 5.9(k)-2
hereof, (i) no tenant is in arrears more than thirty (30) days with respect to
any payment obligations under its Lease; and (ii) neither Seller nor, to
Seller’s knowledge, the applicable tenant is otherwise in default in any
material respect of the terms and conditions under the Leases.  Other than the
Leases, there are no contracts, written or otherwise, with any individual,
partnership, corporation, limited liability company, trust, estate, or
unincorporated organization, or other entity, or a government or agency or
political subdivision thereof (each, a “Person”) for the occupancy of all or any
portion of the Real Property.

(l)The list of contracts or servicing agreements affecting the Property (the
“Property Contracts”) attached hereto as Schedule 5.9(l) is a true, correct and
complete list of Property Contracts to which Seller is a party or which
otherwise affect the Property. Seller has provided or made available to Buyer
with true, correct and complete copies of each of the Property Contracts prior
to the execution of this Agreement.  Neither Seller nor, to Seller’s knowledge,
the applicable vendor is in default in any material respect of the terms and
conditions under the Property Contracts.  Other than the Service Contracts,
there are no contracts, written or otherwise, with any Person, firm, labor union
or entity for maintenance, labor, materials, supplies or services at the
Property.  There are, and will be as of Closing Date, no past due amounts under
the Property Contracts that Buyer either elects, or is required, to assume at
Closing.

(m)Seller is currently in compliance with, and shall at all times during the
term of this Agreement (including any extension thereof) remain in compliance
with, the regulations of the Office of Foreign Assets Control ("OFAC") of the
Department of the Treasury (including those named on OFAC's Specially Designated
Nationals and Blocked Persons List) and any statute, executive order (including
the September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action relating thereto.

-28-

28

--------------------------------------------------------------------------------

 

 

(k)There are no pending special assessments affecting the Property and to
Seller’s knowledge none are threatened against Seller or the Property.

(l)There are no options or rights in any party, other than Buyer, to purchase,
or acquire any fee ownership interest in the Property.

(m) The Seller has received no notices of violation of any Environmental Law and
to Seller’s knowledge no Hazardous Material is located on the Property.  Seller
has heretofore delivered to Buyer all environmental audit reports covering the
Property in Seller’s possession or control.  Seller makes no representation or
warranties as to any previous or present generation, storage, disposal or
existence of any oil, petroleum products, or other hazardous materials, as
defined under applicable Environmental Laws (collectively, “Hazardous
Materials”) in, on, under or about the Property.  

 

(n)Based on Seller’s title policies, the Property is separately assessed for
real property tax assessment purposes and is not combined with any other real
property for such tax assessment purposes.  The Property is not subject to or
affected by, and Seller has not received notice of any contemplated or actual,
re-assessments of the Property or any part thereof for general real estate tax
purposes or special assessment purposes, nor has Seller filed, or contracted
with any party to investigate or file, any tax assessment appeal.  All property
tax returns required to be filed by Seller or the IN/OH Property Owner relating
to the Property under any Law have been, or will be, as the case may be,
truthfully, correctly and time filed.  There are no pending tax appeals
affecting the Property.

 

(o)Other than the Condominium located at the Kensington Property, no portion of
the Property is subject to a condominium regime.  The Kensington Property Owner
owns all Units of the Condominium.

 

(p)The Seller has no employees.  Seller has not, and will not, represent to the
employees of its property manager that Buyer or its independent manager will
hire Seller’s employees on or after the Closing Date.

 

(q)(i) Seller is not an “employee benefit plan”, as defined in Section 3(3) of
ERISA, subject to Title I of ERISA, (ii) Seller is not a “governmental plan”
within the meaning of Section 3(32) of ERISA, (iii) transactions by or with
Seller are not and will not be subject to any state statute, regulation or
ruling regulating investments of, or fiduciary obligations with respect to,
governmental plans, and (iv) none of the assets of Seller constitutes or will
constitute “plan assets” of one or more such plans within the meaning of 29
C.F.R. Section 2510.3-101 , as modified by Section 3(42) of ERISA.

 

(r)Seller is not undertaking any capital expenditures work at the Property other
than in the ordinary course of business, consistent with past practice.

 

(s)The consummation of the transaction contemplated by this Agreement will not
render Seller insolvent or constitute a fraudulent conveyance or fraudulent
transfer under any applicable law.  Seller has not made any general assignment
for the benefit of Seller’s

-29-

29

--------------------------------------------------------------------------------

 

creditors.  No proceeding seeking (i) relief for Seller under any bankruptcy or
insolvency law, (ii) the rearrangement or readjustment of Seller’s debt, (iii)
the appointment of a receiver, custodian, liquidator or trustee to take
possession of substantially all of the assets of Seller, or (iv) the liquidation
of Seller has been commenced, is planned by Seller or has been threatened by any
other Person.

 

(t)Seller’s insurance policies (including, without limitation, Seller’s casualty
insurance and lost rent insurance) covering the Property, are in full force and
effect, all premiums due with respect thereto have been paid, and no notice of
cancellation has been received with respect thereto.

 

(u)The Limited Liability Company Interests represent all of the outstanding
limited liability company interests of the IN/OH Property Owner.  The Limited
Liability Company Interests have been duly authorized and validly issued in
accordance with the IN/OH Property Owner’s Organizational Documents and
applicable laws.  As to each IN/OH Property Owner, (i) there are no outstanding
securities convertible into or exchangeable for limited liability company
interests, (ii) no outstanding subscription rights, options, warrants or other
agreements providing for the sale, issuance or purchase (contingent or
otherwise) of limited liability company interests, (iii) no calls, commitments
or claims of any character relating to limited liability company interests, and
(iv) no other agreements which could obligate the IN/OH Property Owner to
transfer any ownership interest of itself, or to issue or sell additional
limited liability company interests.

 

(v) Entity Seller is the legal and beneficial owner of the Limited Liability
Company Interests, and, at Closing, title to such Limited Liability Company
Interest shall be conveyed to Buyer or its designee(s) free and clear of any
liens.

 

(w)Each of the Assumable Loans and its respective Loan Documents are valid and
binding agreements of the Hartshire Property Owner, the Brunswick Seller and the
Creekside Seller, as applicable, and, to the Seller’s knowledge, valid and
binding agreements of the other party or parties thereto, and each of the
Assumable Loans and its respective Loan Documents are in full force and
effect.  None of the Hartshire Property Owner, the Brunswick Seller and the
Creekside Seller are in default under the terms of its respective Assumable
Loan, and, to the Seller’s knowledge, no other Person is in default under any of
the Loan Documents.  True, correct and complete copies of all of the Loan
Documents have been provided to Buyer prior to the execution of this
Agreement.  Except as listed on Exhibits B-1 through B-3 attached hereto, the
Loan Documents have not been amended or modified in any respect, other than
miscellaneous assignment documents pursuant to which each of the loans has been
sold into a securitization trust.

 

(x)Entity Seller has made available to Buyer (1) true, correct and complete
copies (in all material respects) of the annual financial statements for each of
the Property Owners for the year ended December 31, 2016 (each a “Financial
Statement”), and (2) true, correct and complete copies (in all material
respects) of the balance sheet and statement of income for each of the Property
Owners for the quarter ended June 30, 2017.  Each Financial Statement is fairly
represented in conformity with generally accepted accounting principles, and

-30-

30

--------------------------------------------------------------------------------

 

includes all disclosures necessary for such presentation and disclosures
required to be included therein by the laws and regulations to which the
applicable Property Owner is subject.

 

(y)Entity Seller has filed within the time and in the manner prescribed by law
any required return required to be filed with any taxing authority, including
any schedule or attachment thereto or any amendment thereof (the “Tax
Returns”).  All Tax Returns filed by the IN/OH Property Owner are true, correct
and complete in all material respects.  The IN/OH Property Owner has paid in
full all taxes of whatever kind or nature for the periods covered by such Tax
Returns.  There are no tax liens, whether imposed by the United States, any
state, local, or other taxing authority, outstanding against the IN/OH Property
Owner, or any of its respective assets.

 

(z)To Seller’s knowledge, the representations set forth in the Auditor
Representation Letter are true and correct.

 

(aa) The IN/OH Property Owner has at all times during its existence been
properly treated as a “disregarded entity” and not as an association taxable as
a corporation for federal income tax purposes.

 

(bb)To Seller’s knowledge, there are no unpaid charges, debts, liabilities,
claims or obligations arising from the construction, occupancy, ownership, use
or operation of the Property which could give rise to any mechanic's or
materialmen's or other statutory lien against the Property, or any part thereof,
for which Buyer or its designee(s) will be responsible after the Closing;
provided that if any such charge, debt, liability, claim or obligation arises
prior to Closing, the same shall not be a default by Seller hereunder so long as
the same is paid or discharged by Seller at or prior to Closing.  

 

(cc)Each Property Owner owns or will own the Personal Property related to its
Individual Property free and clear of all liens and encumbrances.  

 

(dd)From the date of each Property Owner’s formation to the Closing Date, (i)
each such Property Owner has maintained its status as a bankruptcy remote single
purpose entity; and (ii) each Property Owner has conducted its operations in
material compliance with the single-purpose entity covenants set forth in its
organizational documents and any loan documents to which it is or, has at any
time been, a party. Each Property Owner has at all times during its existence
been a single-member Delaware limited liability company.

Notwithstanding any other provisions of this Agreement and in addition to any of
Buyer’s other remedies hereunder, the representations and warranties and the
indemnity included in this Section 5.9 shall survive the Closing and the
execution and delivery of the Deed for the Survival Period. Seller’s liability
hereunder shall be subject to the terms of Section 6.24 hereof.

ARTICLE 6
MISCELLANEOUS

6.1Covenants of Seller Pending Closing.  

-31-

31

--------------------------------------------------------------------------------

 

(a)During the term of this Agreement, Seller will continue to manage, operate,
lease and maintain the Property in substantially the same manner it has before
the execution of this Agreement and shall keep Seller’s insurance policies
covering the Property in full force and effect at all times from the Effective
Date through the Closing Date.  Any rental unit that becomes vacant more than
five (5) days prior to the Closing Date shall be prepared and made in Rent Ready
Condition (as defined below).  Failure to comply with the covenant in the
foregoing sentence shall not be a default under this Agreement, provided that,
subject to the penultimate sentence of this Section 6.1(a), Buyer shall receive
a credit equal to One Thousand Five Hundred and 00/100 Dollars ($1,500.00) for
each unit that becomes vacant more than five (5) days prior to the Closing but
is not prepared and made in Rent Ready Condition as of the Closing Date.  In
addition to the foregoing, subject to the penultimate sentence of this Section
6.1(a), Buyer shall receive a credit equal to Seven Hundred Fifty and 00/100
Dollars ($750.00) for each unit that becomes vacant within five (5) days prior
to the Closing unless the same is made in Rent Ready Condition.  Buyer shall
have access to each vacant unit at the Property two (2) days prior to the
Closing to confirm that such units are in Rent Ready Condition as required
herein.   As used herein, the term “Rent Ready Condition” shall mean that the
applicable unit has been cleaned, all drywall within such unit has been patched,
painted and is free of holes or other damage, all carpet and other flooring
within such unit is free of stains and without visible wear and tear, all
appliances are present in such unit and in good working order, all HVAC,
plumbing and electric servicing such unit is in good working order, all doors
and windows in such unit are free of damage and in good working order and such
unit is otherwise free of significant damage.  Notwithstanding anything to the
contrary set forth herein, if following Buyer’s inspection of the vacant units
Buyer identifies any missing appliances, significant damage or other material
conditions the cost of which to repair or replace would exceed the applicable
credit for a vacant unit to which Buyer is entitled above, Buyer shall receive
an additional credit at the Closing in the amount of such excess as mutually
agreed upon between Buyer and Seller.  Except as otherwise approved by Buyer in
its reasonable discretion, all new leases entered into after the Effective Date
shall be (i) arms-length transactions at current market rents consistent with
Seller’s past practices with respect to the applicable class of units at the
Property, (ii) on Seller’s standard form of lease, (iii) for a term of twelve
(12) months, and (iv) with no ongoing or material upfront rent concessions
(collectively, the “Leasing Parameters”).  

(b)Notwithstanding the terms of subsection (a) above:

(i)After the expiration of the Due Diligence Period, (i) without the consent of
Buyer, which may be withheld in Buyer’s sole and absolute discretion, Seller
will not enter into any new service agreement or contract affecting any
Individual Property that cannot be terminated without a fee and/or without more
than thirty (30) days’ notice; and (ii) without the consent of Buyer, which
consent shall not be unreasonably withheld, Seller will not enter into any new
service agreement or contract affecting the Property that can be terminated
without a fee and upon not more than thirty (30) days’ notice;  

(ii)After the expiration of the Due Diligence Period, without the consent of
Buyer, which may be withheld in Buyer’s sole and absolute discretion, none of
the leases affecting the Property will be amended to reduce the rents or other
charges thereunder or will be renewed for rents or other charges which are less
than those payable prior to such renewal; and

-32-

32

--------------------------------------------------------------------------------

 

(iii)The failure of Buyer to respond to a request for its consent to an
agreement or contract, or an amendment or extension of a lease, or a new lease
that does not meet the Leasing Parameters, within three (3) business days of
Seller’s request therefor shall be deemed to constitute Buyer’s consent thereto.

(iv)Seller will not remove any personalty from the Property, other than office
supplies, cleaning supplies and other similar items utilized in the ordinary
course of business and items of equipment and other personalty which are
replaced by Seller with an item of the same or better quality in the ordinary
course of business;

(v)Seller will not alter or amend in any way which would be binding upon Buyer
or the Property after the Closing, the zoning or any other governmental approval
or permit affecting the Property; and

(vi)Seller will not file, or contract with any party to investigate or file, any
tax assessment appeal with respect to any Individual Property.

6.2Risk of Physical Loss.  Buyer shall be obligated to acquire an Individual
Property pursuant to this Agreement, notwithstanding that such Individual
Property is damaged by fire or other casualty prior to the Closing Date,
provided that (i) such Individual Property can be repaired for less than ONE
MILLION DOLLARS ($1,000,000.00) and the applicable damage does not materially
and adversely affect access to parking or any of the Improvements located on
such Individual Property, (ii) the cost to repair such damage is covered by
insurance maintained by or for Seller, (iii) Seller assigns to Buyer all
insurance proceeds, other than proceeds expended in restoration and repair by
Seller and rental loss proceeds applied to rents accruing through the Close of
Escrow, and (v) Seller credits to the account of Buyer in Escrow, the amount of
any deductible under Seller’s insurance (not to exceed the cost of repair).  Any
such casualty is hereinafter referred to as a “non-material insured
casualty”.  In the event of casualty damage to any Individual Property, other
than a non-material insured casualty, Buyer may, at its option, either terminate
this Agreement solely with respect to such Individual Property by giving written
notice of such termination to Seller within ten (10) days of Buyer’s receipt of
written notice of such casualty from Seller, in which event Buyer shall receive
a return of a portion of the Deposit as calculated based upon a fraction the
numerator of which is the Individual Property Allocation for the applicable
Individual Property and the denominator of which is the Purchase Price, and this
Agreement shall remain in full force and effect with respect to the remainder of
the Property, or elect to proceed with its purchase of the Property, in which
event Seller shall transfer and assign to Buyer all insurance proceeds and all
rights to receive insurance proceeds by reason of such damage through Escrow,
other than proceeds expended in restoration and repair by Seller and rental loss
proceeds applied to rents accruing through the Closing Date and shall credit
Buyer’s account in Escrow the amount of any deductible under Seller’s insurance
(not to exceed the cost of repair).  If the right to receive any such insurance
proceeds to be assigned to Buyer is not assignable by Seller to Buyer, Buyer may
either terminate this Agreement solely with respect to such Individual Property
by giving written notice of such termination to Seller within ten (10) days of
Buyer’s receipt of written notice from Seller that such insurance proceeds are
not assignable, in which event Buyer shall receive a return of a portion of the
Deposit as calculated based upon a fraction the numerator of which is the
Individual Property Allocation for the applicable Individual Property and the
denominator of

-33-

33

--------------------------------------------------------------------------------

 

which is the Purchase Price, or elect to close the Escrow, in which event Seller
shall promptly deliver to Buyer the proceeds of any such insurance received by
it following the Close of Escrow, except to the extent such proceeds are in
reimbursement for restoration and repair costs incurred or to be incurred by
Seller prior to the Close of Escrow and/or rental loss proceeds for rents
accruing prior to the Close of Escrow. Notwithstanding any provision to the
contrary in this Section 6.2, the Non-Refundable Portion shall remain unaffected
by a partial termination hereunder and shall continue to be held by the Escrow
Holder.

6.3Condemnation.  In the event that, prior to the Close of Escrow, any
governmental entity shall commence any actions of eminent domain or similar type
proceedings to take any material portion of any Individual Property (i.e., one
for which the condemnation award is One Million and 00/100 Dollars
($1,000,000.00 or more) or access to the parking area or any building is
materially or adversely effected or permanent use of any apartment unit is
eliminated, Buyer shall have the option either to (i) elect not to acquire such
Individual Property, in which event Buyer shall receive a return of a portion of
the Deposit as calculated based upon a fraction the numerator of which is the
Individual Property Allocation for the applicable Individual Property and the
denominator of which is the Purchase Price, or (ii) complete the acquisition of
the Property, in which case Buyer shall be entitled to all the proceeds of such
taking. Notwithstanding any provision to the contrary in this Section 6.3, the
Non-Refundable Portion shall remain unaffected by a partial termination
hereunder and shall continue to be held by the Escrow Holder.

6.4Intentionally Omitted.

6.5Attorneys’ Fees.  In the event of any action or legal proceeding between
Buyer and Seller seeking enforcement or interpretation of any of the terms and
conditions to this Agreement, or otherwise in connection with the Property, the
prevailing party, whether by fixed judgment or settlement (and whether or not
prosecuted to completion), shall be entitled to recover, in addition to damages,
injunctive or other relief, its reasonable costs and expenses, including, but
not limited to, reasonable attorneys’ fees, court costs, expert witness fees and
costs of appeal at all levels.

6.6Waiver of Jury Trial.  Each party hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in any legal proceeding directly or indirectly relating to this Agreement
whether based on contract, tort or any other theory.

6.7Notices.  All written notices under this Agreement shall be effective upon
(i) personal delivery to Buyer or Seller, as the case may be, or (ii) e-mail
transmission with a hard copy deposited in United States mail, or (iii) one (1)
business day after deposit with an overnight courier service (e.g., Federal
Express), or (iv) three (3) business days after deposit in the United States
mail, registered, certified, postage fully prepaid and addressed to the
respective parties as follows:

 

 

To Buyer:

Independence Realty Operating Partnership, LP

 



c/o Independence Realty Trust

-34-

34

--------------------------------------------------------------------------------

 

 



Two Liberty Place

 



50 S. 16th Street, Suite 3575

 



Philadelphia, Pennsylvania 19102

 



Attn:  Jessica K. Norman, Esq.

 



Telephone No.: (267) 270-4812
E-mail:  jnorman@irtliving.com

 

 

Copy to:

Ledgewood

 



Two Commerce Square, Suite 3400

 



2001 Market Street

 



Philadelphia, Pennsylvania 19103

 



Attn: Brian L. Murland, Esq.

 



Telephone No.: (215) 790-2383
E-mail: bmurland@ledgewood.com

 

 

To Seller:

c/o Hamilton Point Investments LLC

 



2 Huntley Road

 



Old Lyme, Connecticut 06371

 



Attn:  Matthew Sharp / J. David Kelsey

 



Telephone No.: (860) 598-4301 / (860) 598-4302
E-mail: sharp@hamiltonptinv.com / kelsey@hamiltonptinv.com

 

 

 

 

Copy to:

O’Halloran Ryan PLLC

 



275 Madison Avenue, 36th Floor

 



New York, New York 10016

 



Attn:  Neil O’Halloran

 



Telephone No. (212) 953-1856

 



E-mail: neil@ohalloranryan.com

 

or to such other address as the parties may from time to time designate in
writing.

6.8Entire Agreement.  This Agreement and the items incorporated herein contain
all the agreements of the parties hereto with respect to the matters contained
herein; and no prior agreement or understanding pertaining to any such matter
shall be effective for any purpose.  No provisions of this Agreement may be
amended or modified in any manner whatsoever except by an agreement in writing
signed by duly authorized officers or representatives of each of the parties
hereto.

6.9Successors.  The terms, covenants and conditions of this Agreement shall be
binding upon and shall inure to the benefit of the heirs, executors,
administrators and assigns of the respective parties hereto.

6.10Assignment.  

-35-

35

--------------------------------------------------------------------------------

 

(a)By Seller.  Seller shall not be permitted to assign this Agreement and its
rights, duties and obligations hereunder.

(b)By Buyer.  Except as provided in this Section, Buyer may not assign this
Agreement and/or its rights hereunder without the consent of Seller, which
consent may be withheld in Seller’s sole and absolute discretion.  Any purported
assignment without such consent shall be void.  Buyer shall be permitted,
however, to assign this Agreement and the right to purchase the Property to a
Buyer Affiliate without the consent or approval of Seller provided that Seller
is given written notice of such assignment at least three (3) days prior to the
Closing Date and, at the request of Seller, Buyer provides a certification that
such assignee is a Buyer Affiliate, and such Buyer Affiliate agrees in writing
to be bound by the Agreement.  For purposes of this Agreement, “Buyer Affiliate”
means any entity that is directly or indirectly controlled by Buyer or an
affiliate or subsidiary of Independence Realty Trust (as a manager, general
partner, or other similar capacity) and in which Buyer owns a majority economic
interest.  Buyer shall not be released and discharged from any liability or
obligations under this Agreement on account of such assignment.  

6.11Governing Law; Jurisdiction.  This Agreement shall be governed by the laws
of the State of New York and any questions arising hereunder shall be construed
or determined according to such laws. Any action, suit or proceeding arising out
of this Agreement or the transactions contemplated by this Agreement shall be
brought exclusively in the United States District Court for the Southern
District of New York or the Supreme Court of the State of New York located in
New York City, New York except in the case of a suit for specific performance
pursuant to Section 4.12 hereof, which shall be brought in a court of competent
jurisdiction in the state of the Individual Properties, and Seller and Buyer
agree that such courts are the most convenient forum for resolution of any such
action and further agree to submit to the jurisdiction of such courts and waive
any right to object to venue in such courts.

6.12Headings.  Headings at the beginning of each numbered Article and Section of
this Agreement are solely for the convenience of the parties and are not a part
of this Agreement.

6.13Time.  Time is of the essence of this Agreement, it being understood that
each date set forth herein and the obligations of the parties to be satisfied by
such date have been the subject of specific negotiation by the parties.

6.14Time Period Computations.  All periods of time referred to in this Agreement
shall include all Saturdays, Sundays and New York state or national holidays,
unless the reference is to business days, in which event such weekends and
holidays shall be excluded in the computation of time, and provided that if the
last day to perform any act or give any notice with respect to this Agreement
shall fall on a Saturday, Sunday or New York state or national holiday, such act
or notice shall be deemed to have been timely performed or given on the next
succeeding business day.

6.15Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.  Signatures may be exchanged by
facsimile or electronic mail, and each

-36-

36

--------------------------------------------------------------------------------

 

party agrees to be bound by its own facsimile or electronic signature and to
accept the facsimile or electronic signatures of the other party.

6.16Brokerage Commissions.  Each party represents and warrants that, other than
KeyBanc Capital Markets (“Broker”), neither party has retained any brokers or
finders to represent its interests in connection with this transaction.  Seller
shall, upon the Close of Escrow, pay a brokerage commission to Broker pursuant
to a separate agreement, if and only if Escrow closes and not otherwise.  Except
as provided above, each party agrees to indemnify and hold the other harmless
from and against all liabilities, costs, damages and expenses, including,
without limitation, reasonable attorneys’ fees, resulting from any claims or
fees or commissions, based upon agreements by it, if any, to pay any additional
broker’s commission and/or finder’s fee.

6.17Information Report.  Escrow Holder shall file and Buyer and Seller agree to
cooperate with Escrow Holder and with each other in completing any report
(“Information Report”) and/or other information required to be delivered to the
Internal Revenue Service pursuant to Internal Revenue Code Section 6045(e)
regarding the real estate sales transaction contemplated by this Agreement,
including, without limitation, Internal Revenue Service Form 1099-B as such may
be hereinafter modified or amended by the Internal Revenue Service, or as may be
required pursuant to any regulation now or hereinafter promulgated by the
Treasury Department with respect thereto.  Buyer and Seller also agree that
Buyer and Seller, their respective employees and attorneys, and Escrow Holder
and its employees may disclose to the Internal Revenue Service, whether pursuant
to such Information Report or otherwise, any information regarding this
Agreement or the transaction contemplated herein as such party reasonably deems
to be required to be disclosed to the Internal Revenue Service by such party
pursuant to Internal Revenue Code Section 6045(e), and further agree that
neither Buyer nor Seller shall seek to hold any such party liable for the
disclosure to the Internal Revenue Service of any such information.

6.18INDEPENDENT COUNSEL.  EACH PARTY TO THIS AGREEMENT ADMITS, ACKNOWLEDGES AND
REPRESENTS THAT IT HAS HAD THE OPPORTUNITY TO CONSULT WITH AND BE REPRESENTED BY
INDEPENDENT COUNSEL OF SUCH PARTY’S CHOICE IN CONNECTION WITH THE NEGOTIATION
AND EXECUTION OF THIS AGREEMENT.  EACH PARTY HAS REVIEWED AND REVISED THIS
AGREEMENT AND, THEREFORE, THE RULE OF CONSTRUCTION REQUIRING THAT ANY AMBIGUITY
BE RESOLVED AGAINST THE DRAFTING PARTY SHALL NOT BE EMPLOYED IN THE
INTERPRETATION OF THIS AGREEMENT.  EACH PARTY FURTHER ADMITS, ACKNOWLEDGES AND
REPRESENTS THAT IT HAS NOT RELIED ON ANY REPRESENTATION OR STATEMENT MADE BY ANY
OF THE ATTORNEYS OF THE OTHER PARTY WITH REGARD TO THE SUBJECT MATTER, BASIS, OR
EFFECT OF THIS AGREEMENT.

6.19Acceptance of Deed.  Acceptance of the Deed by Buyer shall be deemed to
fully and completely discharge any and all obligations of Seller hereunder and
the terms of this Agreement shall merge into such Deed, other than those
obligations, if any, which expressly survive the Closing pursuant to the terms
of this Agreement.

-37-

37

--------------------------------------------------------------------------------

 

6.20Buyer’s Delivery of Work Product.  In the event this Agreement is terminated
for any reason prior to the Closing (other than by reason of a Seller default),
if requested by Seller, Buyer shall, promptly deliver and assign to Seller, at
no material cost to Seller, copies of all entitlements, applications,
submittals, reports, surveys, studies, analyses, improvement plans, drawings,
specifications, and other plans, reports and materials generated by or for Buyer
with respect to the Property.

6.21Intentionally Omitted.  

6.22No Third Party Beneficiary.  No term or provision of this Agreement is
intended to, or shall be, for the benefit of any Person not a party hereto and
no such Person shall have any right or cause of action hereunder.  

6.23Limited Liability.  The obligations of Seller under this Agreement and under
all of the documents referenced herein are intended to be binding only on the
assets of Seller and Guarantor (as defined in Section 6.23 below) and shall not
be personally binding upon, nor shall any resort be had to, the private
properties of any member of Seller or any trustee, partner, member, manager,
officer, director, employee or affiliate of Seller.

6.24Seller's Maximum Aggregate Liability; Minimum Claim.  

(a)Notwithstanding any provision to the contrary contained in this Agreement or
any documents executed by Seller pursuant hereto or in connection herewith, the
maximum aggregate liability of Seller for Seller’s breaches of representations
and warranties herein, or in any documents executed by Seller at Closing shall
not exceed Three Million Five Hundred Thousand and 00/100 Dollars
($3,500,000.00) in the aggregate.  In addition, Buyer acknowledges and agrees
that Seller shall have no liability for, and Buyer shall not make any claim on
account of, any breach of any representation or warranty herein except to the
extent the aggregate measure of such claims exceeds Fifty Thousand and 00/100
Dollars ($50,000.00).  Notwithstanding the foregoing or anything to the contrary
contained in this Agreement, if the Close of Escrow occurs, Buyer hereby
expressly waives, relinquishes and releases any right or remedy available to it
at law, in equity or under this Agreement to make a claim against Seller or
Guarantor for damages that Buyer may incur, or to rescind this Agreement and the
transaction, as the result of any of Seller's representations or warranties
being untrue, inaccurate or incorrect if Buyer had actual knowledge that such
representation or warranty was untrue, inaccurate or incorrect at the time of
the Close of Escrow. The provisions of this Section 6.24 shall survive the
Closing.

(b)In consideration of Buyer’s execution of this Agreement, Entity Seller
(“Guarantor”) hereby absolutely, unconditionally and irrevocably guarantees to
Buyer and its assignees any liability of Seller arising from Seller’s
misrepresentation under Section 5.9 hereof, subject in all cases to the cap on
liability set forth in clause (a) above.  Guarantor hereby covenants and agrees
to (a) continue as an entity in good standing during the Survival Period or, if
any claim is properly filed by Buyer during the Survival Period in respect of
Seller’s representations and warranties set forth in Section 5.9 hereof, then
until the resolution of such claim, and (b) remain adequately capitalized so
that Guarantor shall be able to satisfy the payment and performance of any claim
asserted by Buyer during the Survival Period in respect

-38-

38

--------------------------------------------------------------------------------

 

of Seller’ representations and warranties set forth in Section 5.9
hereof.  Guarantor represents and acknowledges that Guarantor owns a substantial
interest in Property Seller and the IN/OH Property Owner, that Guarantor will
derive substantial benefits from the execution of this Agreement and the
transactions contemplated thereby, and that Guarantor’s agreement to be bound
hereby is a material inducement and condition to Buyer’s execution of this
Agreement.

6.25Conditions to Closing.  It shall be a condition of Closing that Seller has
complied with all of its obligations set forth in this Agreement, that all of
Seller’s representations and warranties be true and correct at Closing and that
the Title Company is prepared to issue a title policy to Buyer in accordance
with Buyer’s Title Notice.

6.26Incorporation.  Each of the Exhibits and Schedules as attached to this
Agreement, is incorporated herein and made a part hereof.

 

[Remainder of page intentionally left blank.]

 

 

-39-

39

--------------------------------------------------------------------------------

Execution Copy

IN WITNESS WHEREOF, Buyer and Seller have executed this Agreement as of the date
first above written.

 

PROPERTY SELLER:

 

HPI LIVE OAK TRACE LLC, a Delaware limited liability company

 

 

By: /s/Matt Sharp

Name: Matt Sharp

Title:   Authorized Signatory

 

 

HPI TIDES LLC, a Delaware limited liability company

 

 

By: /s/Matt Sharp

Name: Matt Sharp

Title:   Authorized Signatory

 

 

HPI TIDES LAND LLC, a Delaware limited liability company

 

By: /s/Matt Sharp

Name: Matt Sharp

Title:   Authorized Signatory

 

 

HPI HUNTERSTONE LLC, a Delaware limited liability company

 

 

By: /s/Matt Sharp

Name: Matt Sharp

Title:   Authorized Signatory

 




-1-

40

--------------------------------------------------------------------------------

HPI CHERRY GROVE LLC, a Delaware limited liability company

 

 

By: /s/Matt Sharp

Name: Matt Sharp

Title:   Authorized Signatory

 

HPI CREEKSIDE LLC, a Delaware limited liability company

 

 

By: /s/Matt Sharp

Name: Matt Sharp

Title:   Authorized Signatory

 

 

ENTITY SELLER:

 

HPI REAL ESTATE OPPORTUNITY FUND III, LLC, a Delaware limited liability company

 

 

By: /s/J. David Kelsey

Name: J. David Kelsey

Title:   Authorized Signatory




-41-

41

--------------------------------------------------------------------------------

BUYER:

 

INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership

 

 

By:  

Independence Realty Trust, Inc., its general partner  

 

By:       /s/James Sebra

Name:  James Sebra

Title:    Chief Financial Officer



 




-42-

42

--------------------------------------------------------------------------------

ACCEPTANCE BY ESCROW HOLDER

The undersigned hereby acknowledges that it has received originally executed
counterparts or a fully executed original of the foregoing Purchase and Sale
Agreement and agrees to act as Escrow Holder thereunder and to be bound by and
perform the terms thereof as such terms apply to Escrow Holder.

Dated:  September 7, 2017

LAND SERVICES USA, INC.




By:/s/Alison Zugschwert


Name: Alison Zugschwert

Title: Title Officer

 

 

 

-43-

43

--------------------------------------------------------------------------------

Execution Copy

JOINDER BY GUARANTOR

 

Guarantor hereby executes this Agreement solely for the purpose of acknowledging
and agreeing to be bound by the provisions of Section 6.24(b) of this Agreement.

 

 

HPI REAL ESTATE OPPORTUNITY FUND III, LLC, a Delaware limited liability company

 

 

By: /s/J. David Kelsey

Name: J. David Kelsey

Title:   Authorized Signatory

                    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-1-

44

--------------------------------------------------------------------------------

SCHEDULE 1

 

Property Owner

 

Property Name

Address

HPI Live Oak Trace LLC (the “Live Oak Seller”)

 

Live Oak Trace (the “Live Oak Property”)

7615 Magnolia Beach Rd., Denham Springs, LA 70726

HPI Tides LLC

(the “Tides Seller”)

 

Tides At Calabash (the “Tides Property”)

 

7112 Town Center Rd., Sunset, NC 26468

HPI Tides Land LLC (the “Tides Vacant Land Seller”)

 

Tides Vacant Land

N/A

HPI Cherry Grove LLC (the “Cherry Grove Seller”)

 

Cherry Grove Commons (the “Cherry Grove Property”)

1100 David Street, North Myrtle Beach, SC 29582

HPI Hunterstone LLC (the “Brunswick Point Seller”)

 

Brunswick Point (the “Brunswick Point Property”)

1001 Hunterstone Dr., Leland, NC 28451

HPI Creekside LLC (the “Creekside Seller”)

 

Creekside Corners Apartments (the “Creekside Property”)

5301 West Fairington Pkwy., Lithonia, GA 30038

HPI Schirm Farms LLC (the “Schirm Farms Property Owner”)

 

Schirm Farms (the “Schirm Farms Property”)

5340 Saddler Way, Canal Winchester, OH 43110

HPI Hartshire LLC (the “Hartshire Property Owner”)

 

Hartshire Lakes (the “Hartshire Property”)

3170 Hartshire South Dr., Bargersville, IN 46106

HPI Kensington Commons LLC (the “Kensington Property Owner”)

 

Kensington Commons Residences (the “Kensington Property”)

 

6300 Refugee Rd., Canal Winchester, OH 43110

HPI Riverchase LLC (the “Riverchase Property Owner”)

 

Riverchase Apartments  (the “Riverchase Property”)

2730 Riverchase Dr., Indianapolis, IN 46214

 

-45-

45

--------------------------------------------------------------------------------

 

Schedule 4.9(c)

TRANSFER/DOCUMENTARY STAMP TAX, TITLE PREMIUM AND SEARCH AND EXAM FEE
ALLOCATIONS

 

STATE

 

TRANSFER TAXES

OWNER’S POLICY PREMIUM

SEARCH AND EXAM FEES

INDIANA

NONE

SELLER PAYS

SELLER PAYS

OHIO

SELLER PAYS

DIVIDED EQUALLY BETWEEN BUYER AND SELLER

SELLER PAYS

NORTH CAROLINA

SELLER PAYS

BUYER PAYS

BUYER PAYS

SOUTH CAROLINA

SELLER PAYS

BUYER PAYS

BUYER PAYS

LOUISIANA

NONE

BUYER PAYS

BUYER PAYS

GEORGIA

SELLER PAYS

DIVIDED EQUALLY BETWEEN BUYER AND SELLER

BUYER PAYS

 

 

 

 

46

--------------------------------------------------------------------------------

 

Schedule 5.1(c)

LIVE OAK REPAIRS

 

 

 

 

47

--------------------------------------------------------------------------------

 

Schedule 5.9(b)

IN/OH PROPERTY OWNER’S ORGANIZATIONAL DOCUMENTS

 

[TO COME]

 

 

 

1

--------------------------------------------------------------------------------

 

Schedule 5.9(h)

 

PENDING LITIGATION

 

 

 

1.

Khalil Johnson, individually and on behalf of other similarly situated
individuals v Mike Williams, an individual and Fowler, Hein, Cheatwood &
Williams, PA.

United States District Court, Northern District of Georgia Civil Action File No.
17-cv-00349-LMM-CMS. Notice of Lawsuit Seeking Damages pursuant to the Fair Debt
Collection Practices Act (FDCPA) and seeking Class Action.

This is a former resident at the Creekside Property who defaulted on the lease,
eviction proceedings were brought, and this resident has now suit. This is not a
material suit and will be resolved prior to closing.




 

 

 

2

--------------------------------------------------------------------------------

 

Schedule 5.9(k)-1

 

RENT ROLL

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------

 

Schedule 5.9(k)-2

 

ARREARAGE REPORT

 

 

 

 

 

 

4

--------------------------------------------------------------------------------

 

Schedule 5.9(l)

 

PROPERTY CONTRACTS

 

 

 




 

 

 

5

--------------------------------------------------------------------------------

 

EXHIBIT “A-1”

LEGAL DESCRIPTION OF LIVE OAK PROPERTY

 

 




 

 

 

6

--------------------------------------------------------------------------------

 

EXHIBIT “A-2”

LEGAL DESCRIPTION OF TIDES PROPERTY

 




 

 

 

7

--------------------------------------------------------------------------------

 

EXHIBIT “A-3”

LEGAL DESCRIPTION OF TIDES VACANT LAND PROPERTY

 




 

 

 

8

--------------------------------------------------------------------------------

 

EXHIBIT “A-4”

 

LEGAL DESCRIPTION OF CHERRY GROVE PROPERTY

 

 

 

 

 

 

 

 

 

 

 

 

 




 

 

 

9

--------------------------------------------------------------------------------

 

EXHIBIT “A-5”

LEGAL DESCRIPTION OF BRUNSWICK POINT PROPERTY

 

 

 

 




 

 

 

10

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

EXHIBIT “A-6”

LEGAL DESCRIPTION OF CREEKSIDE PROPERTY

 




 

 

 

11

--------------------------------------------------------------------------------

 

EXHIBIT “A-7”

LEGAL DESCRIPTION OF SCHIRM FARMS PROPERTY

 

 

 

 

 




 

 

 

12

--------------------------------------------------------------------------------

 

 

EXHIBIT “A-8”

LEGAL DESCRIPTION OF HARTSHIRE PROPERTY

 

 




 

 

 

13

--------------------------------------------------------------------------------

 

EXHIBIT “A-9”

LEGAL DESCRIPTION OF KENSINGTON PROPERTY

 




 

 

 

14

--------------------------------------------------------------------------------

 

EXHIBIT “A-10”

LEGAL DESCRIPTION OF RIVERCHASE PROPERTY

 

 

 




 

 

 

15

--------------------------------------------------------------------------------

 

 

Exhibit B-1

Loan Documents – Hartshire Property Owner

 

 

1.

Promissory Note dated December 19, 2014 from the Hartshire Property Owner to
Rialto Mortgage Finance, LLC, as lender (“Rialto”), in the original principal
amount of $16,000,000.00;


 

2.

Loan Agreement dated December 19, 2014 between the Hartshire Property Owner and
Rialto;


 

3.

Mortgage, Assignment of Leases and Rents, Fixture Filing and Security Agreement,
dated December 19, 2014 by Hartshire Seller to Rialto;


 

4.

Limited Warranty Deed dated December 17, 2014 between Hartshire Property Owner
and Monty Titling Trust 1;


 

5.

Guaranty of Recourse Obligations dated as of December 19, 2014 by Matthew A.
Sharp and J. David Kelsey (collectively, the “Guarantor”) for the benefit of
Rialto;


 

6.

Environmental Indemnity Agreement dated as of December 19, 2014 by Hartshire
Property Owner and Guarantor in favor of Rialto;


 

7.

Assignment of Leases and Rents dated December 19, 2014 by Hartshire Property
Owner to Rialto;


 

8.

Assignment of Management Agreement and Subordination of Management Fees dated
December 19, 2014 by Hartshire Property Owner to Rialto, consented and agreed to
by Hamilton Point Property Management LLC;


 

9.

Restricted Account Agreement (Springing Cash Management Account) dated December
19, 2014 by and among Hartshire Property Owner, Rialto and Wells Fargo Bank,
National Association;


 

10.

Deposit Account Control Agreement (Springing Lockbox) dated December 19, 2014 by
and among Hartshire Property Owner, Rialto and Wells Fargo Bank, National
Association;


 

11.

Borrower’s Certification dated December 19, 2014 by Hartshire Property Owner;


 

12.

(2) Two UCC-1 Financing Statements naming Hartshire Property Owner, as debtor
and Rialto, as secured party;


 

13.

W-9; and


 

14.

Escrow Letter dated December 16, 2014.




 

 

 

16

--------------------------------------------------------------------------------

 

Exhibit B-2

Loan Documents – Brunswick Point Seller


 

1.

Promissory Note dated May 1, 2015 from the Brunswick Point Seller to Rialto
Mortgage Finance, LLC, as lender (“Rialto”), in the original principal amount of
$19,000,000.00;


 

2.

Loan Agreement dated May 1, 2015 between the Brunswick Point Seller and Rialto;


 

3.

Deed of Trust, Assignment of Leases and Rents, Fixture Filing and Security
Agreement, dated May 1, 2015 by Brunswick Point Seller to Harbor City Title
Insurance Agency of NC, Inc., as trustee for the benefit of Rialto;


 

4.

Guaranty of Recourse Obligations dated as of May 1, 2015 by Matthew A. Sharp and
J. David Kelsey (collectively, the “Guarantor”) for the benefit of Rialto;


 

5.

Environmental Indemnity Agreement dated as of May 1, 2015 by Brunswick Point
Seller and Guarantor in favor of Rialto;


 

6.

Assignment of Leases and Rents dated May 1, 2015 by Brunswick Point Seller to
Rialto;


 

7.

Assignment of Management Agreement and Subordination of Management Fees dated
May 1, 2015 by Brunswick Point Seller to Rialto, consented and agreed to by
Hamilton Point Property Management LLC;


 

8.

Assignment and Assumption of Leases and Contracts dated May 1, 2015 by and
between Brunswick Point Seller and Hunterstone Apartments LLC (“Hunterstone
Apartments”);


 

9.

Bill of Sale and Assignment dated May 1, 2015 from Hunterstone Apartments to
Brunswick Point Seller;


 

10.

Certificate of Non-foreign Status of Transferor executed by Hunterstone
Apartments;


 

11.

Certification (1099) Internal Revenue Service North Carolina Department of
Revenue dated April 29, 2015 executed by Hunterstone Apartments;


 

12.

Estoppel Certificate dated April 28, 2015 by Westgate Master Multi-Family
Association, Inc.;


 

13.

Cash Management Agreement dated May 1, 2015 between Brunswick Point Seller and
Rialto;


 

14.

Restricted Account Agreement (Springing Cash Management Account) dated May 1,
2015 by and among Brunswick Point Seller, Rialto and Wells Fargo Bank, National
Association;


 

15.

Deposit Account Control Agreement (Springing Lockbox) dated May 1, 2015 by and
among Brunswick Point Seller, Rialto and Wells Fargo Bank, National Association;


 

16.

Borrower’s Certification dated May 1, 2015 by Brunswick Point Seller;


 

17.

Post-Closing Agreement dated May 1, 2015 by Brunswick Point Seller and
Hunterstone Apartments;


 

18.

(2) Two UCC-1 Financing Statements naming Brunswick Point Seller as debtor and
Rialto, as secured party;


 

 

 

17

--------------------------------------------------------------------------------

 

 

19.

W-9;


 

20.

Escrow Letter dated April 30, 2015;

 

 

21.

Affidavit of Independent Director executed by Ephraim A. Stern; and

 

 

22.

Notice to Tenants dated May 1, 2015 executed by Hunterstone Apartments and
Brunswick Point Seller.




 

 

 

18

--------------------------------------------------------------------------------

 

Exhibit B-3

Loan Documents – Creekside Seller


 

1.

Promissory Note dated December 23, 2014 from the Creekside Seller to Rialto
Mortgage Finance, LLC, as lender (“Rialto”), in the original principal amount of
$23,500,000.00;


 

2.

Loan Agreement dated December 23, 2014 between Creekside Seller and Rialto;


 

3.

Deed to Secure Debt, Assignment of Leases and Rents, Fixture Filing and Security
Agreement, dated December 23, 2014 by Creekside Seller to Rialto;


 

4.

Guaranty of Recourse Obligations dated as of December 23, 2014 by Matthew A.
Sharp and J. David Kelsey (collectively, the “Guarantor”) for the benefit of
Rialto;


 

5.

Environmental Indemnity Agreement dated as of December 23, 2014 by Creekside
Seller and Guarantor in favor of Rialto;


 

6.

Assignment of Leases and Rents dated December 23, 2014 by Creekside Seller to
Rialto;


 

7.

Assignment of Management Agreement and Subordination of Management Fees dated
December 23, 2014 by Creekside Seller to Rialto, consented and agreed to by
Hamilton Point Property Management LLC;


 

8.

Assignment and Assumption of Leases dated December 23, 2014 by and between
Creekside Seller and Turnberry Gardens Associates, LLC (“Turnberry”);


 

9.

Assignment and Assumption of Service Contracts dated December 23, 2014 by and
between Creekside Seller and Turnberry;


 

10.

Bill of Sale  December 23, 2014 by Turnberry in favor of Creekside Seller;


 

11.

FIRPTA Certificate dated December 23, 2014 executed by Turnberry;


 

12.

Notice to Tenants dated December 23, 2014 executed by Turnberry;


 

13.

Seller’s Certificate Regarding Rent Roll executed by Turnberry (missing rent
roll);


 

14.

Affidavit of Independent Director executed by Aaron Sheklin;


 

15.

Affidavit of Independent Director executed by Ephraim A. Stern;


 

16.

Cash Management Agreement dated December 23, 2014 between Creekside Seller and
Rialto;


 

17.

Restricted Account Agreement (Springing Cash Management Account) dated December
23, 2014 by and among Creekside Seller, Rialto and Wells Fargo Bank, National
Association;


 

18.

Deposit Account Control Agreement (Springing Lockbox) dated December 23, 2014 by
and among Creekside Seller, Rialto and Wells Fargo Bank, National Association;


 

19.

Borrower’s Certification dated December 23, 2014 by Creekside Seller;


 

20.

Closing Certificate dated December 23, 2014 executed by Turnberry


 

 

 

19

--------------------------------------------------------------------------------

 

 

21.

(2) Two UCC-1 Financing Statements naming Creekside Seller, as debtor and
Rialto, as secured party;


 

22.

W-9;


 

23.

Escrow Letter dated December 23, 2014;

 

 

24.

Limited Warranty Deed from Turnberry to Creekside Seller; and

 

 

25.

Closing Statement dated December 23, 2014.

 




 

 

 

20

--------------------------------------------------------------------------------

 

EXHIBIT C

Defeased Loans

 

Property Owner

Original Principal Amount

Original Lender

Origination Date

Maturity Date

Live Oak Trace Seller

 

 

$12,720,000.00

 

Rialto Mortgage Finance, LLC

 

July 12, 2013

 

August 6, 2018

Tides Seller

 

$6,850,000.00

Rialto Mortgage Finance, LLC

September 9, 2015

September 6, 2020

Kensington Property Owner

 

 

$12,000,000.00

 

Rialto Mortgage Finance, LLC

 

October 24, 2014

 

November 6, 2019

Schirm Farms Property Owner

 

 

$12,000,000.00

 

Starwood Mortgage Capital LLC

 

July 18, 2014

 

August 6, 2019

Cherry Grove Seller

 

 

$10,600,000.00

 

Rialto Mortgage Finance, LLC

 

July 31, 2014

 

August 6, 2019

Riverchase Property Owner

 

 

$12,000,000.00

 

Rialto Mortgage Finance, LLC

 

May 1, 2015

 

May 6, 2020

 




 

 

 

21

--------------------------------------------------------------------------------

 

EXHIBIT D-1

DEED – BRUNSWICK POINT

 

NORTH CAROLINA SPECIAL WARRANTY DEED

Excise Tax:  $

 

Parcel Identifier No._________   Verified by County on the day of ______, 2014

By:

 

 

Mail after recording to:

 

Prepared by:

 

 

THIS DEED made this day of _______, 2017 by and between

 

GRANTOR

 

 

GRANTEE

 

 

 

 

 

 

Enter in appropriate block for each party:  name, address, and, if appropriate,
character of entity, e.g. corporation or partnership.

 

The designation Grantor and Grantee as used herein shall include said parties,
their heirs, successors, and assigns, and shall include singular, plural,
masculine, feminine or neuter as required by context.

WITNESSETH, that the Grantor, for a valuable consideration paid by the Grantee,
the receipt and sufficiency of which are hereby acknowledged, has and by these
presents does grant, bargain, sell and convey unto the Grantee in fee simple,
all that certain lot or parcel of land situated in the City of Calabash,
Brunswick County, North Carolina and more particularly described as follows:

SEE EXHIBIT A ATTACHED HERETO AND INCORPORATED HEREIN BY REFERENCE.

The property hereinabove described was acquired by Grantor by instrument
recorded in Book [___], Page [___].

TO HAVE AND TO HOLD the aforesaid lot or parcel of land and all privileges and
appurtenances thereto belonging to the Grantee in fee simple.

And the Grantor covenants with the Grantee, that Grantor has done nothing to
impair such title as Grantor received, and Grantor will warrant and defend the
title against the lawful claims of all persons claiming by, under or through
Grantor, other than the following exceptions:

SEE EXHIBIT B ATTACEHD HERETO AND INCORPORATED HEREIN BY REFERENCE.

IN WITNESS WHEREOF, the Grantor has duly executed the foregoing as of the day
and year first above written.

 

 

 

 

 

 

 

22

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

By:

 

 

Print Name:

Title:

 

 

 

 

 

State of ______________

County of ______________

I, _______________________________the undersigned Notary Public of the County of
Montgomery and State of Pennsylvania, certify that ________________,
____________ of __________________ a Delaware limited liability
company,  personally appeared before me this day and acknowledged the due
execution of the foregoing instrument for the purposes therein expressed.
Witness my hand and Notarial stamp or seal this day of _________ _______, 2017.

 

(Seal)Notary’s Printed Name

My Commission Expires:




 

 

 

23

--------------------------------------------------------------------------------

 

Exhibit A to Special Warranty Deed

 

Description of Land

 

Exhibit B to Special Warranty Deed

 

Permitted Exceptions

 

1.

Taxes for the current year that are not yet due and payable and subsequent
years, and all applicable zoning and other land use regulations or restrictions
of any political subdivision or agency in which the Property is situated;
provided, however, that such reference shall not operate to reimpose same.

[INSERT PERMITTED EXCEPTIONS]




 

 

 

24

--------------------------------------------------------------------------------

 

 

EXHIBIT D-2

DEED-CHERRY GROVE

 

 

STATE OF SOUTH CAROLINA)TITLE TO REAL ESTATE

)(LIMITED WARRANTY DEED)

COUNTY OF ___________)

KNOW ALL MEN BY THESE PRESENTS, that ____________________, a ________________
(hereinafter whether singular or plural referred to as the “Grantor”) in
consideration of Five and No/100 Dollars ($5.00) and other valuable
consideration, to the Grantor in hand paid at or before the sealing and delivery
of these presents by _________________, a ________________ (hereinafter referred
to as the “Grantee”) in the State aforesaid, the receipt and sufficiency whereof
are hereby acknowledged, has granted, bargained, sold and released, and by these
presents does grant, bargain, sell and release unto the Grantee, the real estate
(the “Premises”) described as follows:

See Exhibit A attached hereto and incorporated herein by reference.

The conveyances made by each of the entities constituting Grantor are made to
the extent of each of their applicable undivided interest in the Premises.  

For informational purposes only, the street address of the Premises is
_________________________.

GRANTEE’S MAILING ADDRESS: For the purpose of this deed Grantee’s mailing
address is:

____________________

____________________

TOGETHER with all and singular, the rights, members, hereditaments and
appurtenances to the said Premises belonging or in any way incident or
appertaining, including but not limited to all improvements of any nature
located on the Premises and all easements and rights‑of‑way appurtenant to the
Premises.

SUBJECT TO those matters listed on Exhibit B attached hereto (the “Permitted
Exceptions”).

TO HAVE AND TO HOLD all and singular the Premises unto the Grantee, its
Successors and Assigns forever.

And the Grantor does hereby bind itself, its successors and assigns, executors,
administrators and other lawful representatives, to warrant and forever defend
all and singular the Premises unto the Grantee, its

 

 

 

25

--------------------------------------------------------------------------------

 

successors and assigns, against the Grantor and against the Grantor’s successors
and assigns lawfully claiming, or to claim, the same or any part thereof, by and
through each of the entities constituting Grantor, as applicable, but no others
and not otherwise.

The masculine singular pronouns used throughout this document shall be read as
the masculine, feminine or neuter form of pronoun (in singular or plural) as the
context shall require.  In addition, the word “Heirs” shall be read as
“Successors” in reference to any grantor or grantee which is not an individual.

(continued on next page)




 

 

 

26

--------------------------------------------------------------------------------

 

 

WITNESS the Hand and Seal of the Grantor this          day of
                       , 2017.

SIGNED, SEALED AND DELIVERED
IN THE PRESENCE OF:

 

 

_______________________________

WITNESS

 

Its:______________________________

_______________________________

WITNESS

 

 

GRANTOR:

 

___________________________,

a _________________________

 

By:________________________

________________________

             ________________________

 

 

 

 

 

State of _____________        )

§

County of ___________________ )

 

 

On this _____ day of _____________, 2017, personally appeared before me

____________, whose identity is personally known to me (or proven on the basis
of satisfactory evidence) and who by me duly sworn/affirmed, did say he is the
_______________ of __________________, a _________________ and that said
document was signed by him/her on behalf of said ________________________.

 

 

_______________________________________

 

 

 




 

 

 

27

--------------------------------------------------------------------------------

 

EXHIBIT D-3

DEED – CREEKSIDE

 

 

This Instrument prepared

without the benefit of a survey, or a title search, by

and after recording return to:

 

Neil O’Halloran

O’Halloran Ryan LLP

275 Madison Avenue, 36th Floor

New York, New York 10016

 

STATE OF GEORGIA)

DEKALB COUNTY )

 

limited WARRANTY DEED

 

THIS INDENTURE, made this ___ day of __________, 2017, by HPI CREEKSIDE LLC, a
Delaware limited liability company, whose address is c/o Hamilton Point
Investments LLC, 2 Huntley Road, Old Lyme, CT 06371 (hereinafter referred to as
"Grantor"), to INDEPENDENCE REALTY OPERATING PARTNERSHIP, a Delaware limited
liability company, whose address is [______________________] (hereinafter
referred to as "Grantee").

 

WITNESSETH that: Grantor, for and in consideration of the sum of TEN DOLLARS AND
OTHER GOOD AND VLAUABLE CONSIDERATIONS ($10.00) DOLLARS in hand paid at and
before the sealing and delivery of these presents, the receipt, adequacy and
sufficiency whereof are hereby acknowledged, has granted, bargained, sold,
aliened, conveyed and confirmed, and by these presents does grant, bargain,
sell, alien, convey and confirm unto the said Grantee,

 

ALL THAT CERTAIN PARCEL OF LAND DESCRIBED ON ATTACHED EXHIBIT A, TOGETHER WITH
ALL IMPROVEMENTS THEREON AND APPURTENANCES THEREUNTO BELONGING.

 

This conveyance is made subject to those matters listed on Exhibit "B" attached
hereto (collectively, the "Permitted Encumbrances").

 

TO HAVE AND TO HOLD the said tract or parcel of land, with all and singular the
rights, members, easements and appurtenances thereof, and all of Grantor’s
right, title and interest in any public rights of way adjoining  such land, to
the same being, belonging, or in anywise appertaining, to the only proper use,
benefit and behoof of the said Grantee forever in FEE SIMPLE.

 

AND THE SAID Grantor will warrant and forever defend the right and title to the
above described property unto the said Grantee against the claims of persons
holding by, through, or under the Grantor.

 

 

 

 

 

 

 

 

 

 

28

--------------------------------------------------------------------------------

 

[SEE ATTACHED SIGNATURE PAGE]

 

IN WITNESS WHEREOF, Grantor has hereunto caused this Deed to be executed under
seal by its duly authorized representative as of the date and year first above
written.

GRANTOR:

 

HPI CREEKSIDE LLC, a Delaware limited liability company

 

By: ___________________________________

Name: _______________________

Title:  _______________________

 

 

Signed, sealed and delivered

in the presence of:

 

 

Unofficial Witness

 

 

 

Notary Public

My commission expires:

 

(NOTARIAL SEAL)



 

[Exhibit A and Exhibit B to be added]

 

 

 

 

 

29

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT D-4

DEED – LIVE OAK

 

 

STATE OF LOUISIANA

 

PARISH OF [____________]

 

 

SPECIAL WARRANTY DEED

 

BE IT KNOWN, that before us, the undersigned Notaries Public, duly qualified and
commissioned in and for the jurisdictions below mentioned, on the dates below
described, and in the presence of the undersigned competent witnesses,
personally came and appeared:

 

[___________________]

hereafter referred to as “SELLER,” who declared that for the price of
[___________________________] DOLLARS, cash, receipt of which is acknowledged,
Seller hereby sells, transfers, conveys, sets over and assigns unto:

[___________________]

hereafter referred to as “BUYER,” the possession of which Buyer acknowledges,
the following described property located in Calcasieu Parish, Louisiana, to-wit:

 

[LEGAL TO BE ADDED]

 

TO HAVE AND TO HOLD the above described premises unto Buyer, its successors and
assigns forever, and Seller does hereby bind itself, its successors and assigns
to forever warrant and defend said premises unto Buyer, its successors and
assigns, against the lawful claims of any person now claiming, or to claim the
same, or any part thereof by through or under Seller, but not otherwise, but
with full substitution and subrogation in and to all the rights and actions of
warranty that Seller has or may have against all preceding owners and vendors,
subject only to the Permitted Encumbrances.

In addition, Seller hereby conveys to Buyer, for the same consideration set
forth above and subject to the same consideration set for the above and subject
to the Permitted Encumbrances, all of Seller’s right, title and interest, if
any, in and to adjacent streets, alleys, rights-of-way and strips and gores of
land abutting or adjoining the Property.

THE PROPERTY, TOGETHER WITH ALL SERVITUDES, IMPROVEMENTS, STRUCTURES, AND
FIXTURES SITUATED THEREIN OR THEREON, ARE CONVEYED TO BUYER “AS IS” AND WITHOUT
WARRANTY OF ANY KIND, WHETHER EXPRESS OR IMPLIED, BUT FREE AND CLEAR OF ANY AND
ALL ENCUMBRANCES. BUYER ACKNOLWEDGES THAT IN CONSIDERATION FOR THE PROPERTY
BEING SOLD AND PURCHASED “AS IS,” BUYER DOES HEREBY RELIEVE AND RELEASE SELLER
FOR ANY CLAIMS OR CAUSES OF ACTION FOR RESCISSION OR REDUCTION OF PURCHASE
PRICE, OR FOR ANY OTHER ACTION IN REDHIBITION PURSUANT TO LOUISIANA CIVIL CODE
ARTICLE 2520, ET SEQ., AND LOUISIANA CIVIL CODE ARTICLE 2541, ET SEQ.
ADDITIONALLY, BUYER ACKNOWLEDGES THAT THIS SALE IS MADE WITHOUT

 

 

 

1

--------------------------------------------------------------------------------

 

WARRANTY OF FITNESS FOR ORDINARY OR PARTICULAR USE, PURSUANT TO LOUISIANA CIVIL
CODE ARTICLE 2524.  HOWEVER, SELLER HEREBY SUBROGATES BUYER IN AND TO ALL RIGHTS
AND ACTIONS IN WARRANTY THAT SELLER HAS OR MAY HAVE AGAINST PREVIOUS OWNERS AND
VENDORS OF THE PROPERTY.

 

The Property is being transferred and conveyed subject to the “Permitted
Encumbrances” described on Exhibit “A,” attached hereto and made a part hereof.

 

Taxes for the year [____] have been prorated between Buyer and Seller, as of the
date of execution below, based on the assessments for the year [____] and may be
adjusted by Buyer and Seller upon the filing of the current tax rolls.  Taxes
for all prior years have been paid by Seller.

 

All parties signing the within instrument have declared themselves to be of full
legal capacity.

 

Further, by signing this instrument, Buyer acknowledges that Buyer is not
acting, directly or indirectly, for or on behalf of, any person, group, entity
or nation names in the United States Treasury Department as an entity or nation
designated in Presidential Executive Order 13224 as a person who commits,
threatens to commit, or supports terrorism; and is not engaged in this
transaction directly or indirectly on behalf of, or facilitating this
transaction directly or indirectly on behalf of, any such person, group, entity
or nation.

 

All agreements and stipulations herein, and all the obligations herein assumed
shall inure to the benefit of and be binding upon the heirs, successors, and
assigns of the respective parties, and the Buyer, his heirs and assigns shall
have and hold the described property in full ownership forever.

 

This Special Warranty Deed is executed to be effective as of the ___day of
[______], 2017.

 

THUS DONE AND SIGNED in the City of _________________________, State of
_____________________, on this ______ day of ______, 2017 in the presence of me,
Notary Public, and the following competent witnesses.

 

 

WITNESSES:SELLER:

 

[_____________________]

 

 

_________________________________________________________________________________

Print Name:___________________________By:

Its:

 

 

_________________________________________

Print Name:___________________________

 

 

 

_________________________________________

NOTARY PUBLIC

 

 

 

 

2

--------------------------------------------------------------------------------

 

 

 

THUS DONE AND SIGNED in the City of _________________________, State of
_____________________, on this ______ day of ______, 2017, in the presence of
me, Notary Public, and the following competent witnesses.

 

 

WITNESSES:BUYER:

 

 

 

 

_________________________________________________________________________________

Print Name:___________________________By:

Its:

 

 

_________________________________________

Print Name:___________________________

 

 

 

_________________________________________

NOTARY PUBLIC

 

 

 

 

 

 

 

 

 

Exhibit “A”

Permitted Encumbrances

 




 

 

 

3

--------------------------------------------------------------------------------

 

EXHIBIT D-5

DEED-TIDES AND TIDES VACANT LAND

 

 

NORTH CAROLINA SPECIAL WARRANTY DEED

Excise Tax:  $

 

Parcel Identifier No._________   Verified by County on the day of ______, 2017

By:

 

 

Mail after recording to:

 

Prepared by:

 

 

THIS DEED made this day of _______, 2017 by and between

 

GRANTOR

 

 

GRANTEE

 

 

 

 

 

 

Enter in appropriate block for each party:  name, address, and, if appropriate,
character of entity, e.g. corporation or partnership.

 

The designation Grantor and Grantee as used herein shall include said parties,
their heirs, successors, and assigns, and shall include singular, plural,
masculine, feminine or neuter as required by context.

WITNESSETH, that the Grantor, for a valuable consideration paid by the Grantee,
the receipt of which is hereby acknowledged, has and by these presents does
grant, bargain, sell and convey unto the Grantee in fee simple, all that certain
lot or parcel of land situated in the City of Calabash, Brunswick County, North
Carolina and more particularly described as follows:

SEE EXHIBIT A ATTACHED HERETO AND INCORPORATED HEREIN BY REFERENCE.

The property hereinabove described was acquired by Grantor by instrument
recorded in Book [___], Page [___].

TO HAVE AND TO HOLD the aforesaid lot or parcel of land and all privileges and
appurtenances thereto belonging to the Grantee in fee simple.

 

 

 

4

--------------------------------------------------------------------------------

 

And the Grantor covenants with the Grantee, that Grantor has done nothing to
impair such title as Grantor received, and Grantor will warrant and defend the
title against the lawful claims of all persons claiming by, under or through
Grantor, other than the following exceptions:

SEE EXHIBIT B ATTACEHD HERETO AND INCORPORATED HEREIN BY REFERENCE.

IN WITNESS WHEREOF, the Grantor has duly executed the foregoing as of the day
and year first above written.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Print Name:

Title:

 

 

 

State of ______________

County of ______________

I, _______________________________the undersigned Notary Public of the County of
Montgomery and State of Pennsylvania, certify that ________________,
____________ of __________________ a Delaware limited liability
company,  personally appeared before me this day and acknowledged the due
execution of the foregoing instrument for the purposes therein expressed.
Witness my hand and Notarial stamp or seal this day of _________ _______, 2017.

 

(Seal)Notary’s Printed Name

My Commission Expires:




 

 

 

5

--------------------------------------------------------------------------------

 

Exhibit A to Special Warranty Deed

 

Description of Land

 

Exhibit B to Special Warranty Deed

 

Permitted Exceptions

 

Taxes for the current year that are not yet due and payable and subsequent
years, and all applicable zoning and other land use regulations or restrictions
of any political subdivision or agency in which the Property is situated;
provided, however, that such reference shall not operate to reimpose same.

[INSERT PERMITTED EXCEPTIONS]

 




 

 

 

6

--------------------------------------------------------------------------------

 

EXHIBIT E

Form of Assignment of Leases

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Lease Assignment”) is executed
as of ________________, 2017 by and between , LLC, a Delaware limited liability
company (“Assignor”), and _____________ (“Assignee”).

 

Background

 

Assignor has this day conveyed to the Assignee the real property located in
____________ [___________] and more particularly described in Exhibit A hereto
(the “Premises”) pursuant to that certain Purchase and Sale Agreement, dated
_________ __, 2017, by and between Assignor and Assignee (the “Agreement”), and,
in connection with the conveyance of the Premises, Assignor and Assignee intend
that Assignor’s right, title, interests, powers, and privileges in and under all
leases and security deposits affecting the Premises and other matters stated
herein be assigned and transferred to Assignee.

Agreement

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1.Leases.  Assignor hereby transfers and assigns to Assignee all of Assignor’s
right, title and interest as landlord or otherwise in the leases with the
tenants covering the Premises, as described on the  rent roll attached as
Exhibit B hereto and made a part hereof and any guaranties of any such leases
(the “Leases”).  By executing this Lease Assignment, Assignee hereby accepts,
assumes and agrees to perform all of the terms, obligations, covenants and
conditions of the Leases on the part of the landlord therein required to be
performed, from and after the date hereof, but not prior thereto. Assignor has
assigned or provided a credit to Assignee for all security deposits held by the
Assignor relative to the Leases, and Assignee shall fund and hold such deposits
as may be required by the Leases and by law (the “Security Deposits”).

 

2.Mutual Indemnification.  Assignor shall indemnify and hold Assignee harmless
from and against any and all damages, claims, liabilities, costs (including
reasonable attorney’s fees), expenses and causes of action which may arise and
accrue from or under the Leases and that are attributable to a default by
Assignor in the performance of its obligations under the Leases during the
period of time Assignor owned the Premises that are discovered within nine (9)
months following the date of this Lease Assignment, but only if Assignee files
an action to enforce the foregoing indemnity within ninety (90) days after such
discovery.  Assignee shall indemnify and hold Assignor harmless from and against
any and all damages, claims, liabilities, costs (including reasonable attorney’s
fees), expenses and causes of action which may arise and accrue from or under
any of the Leases and that are attributable to periods of time on or after the
date hereof, regardless of when same are discovered or asserted, but only if
Assignor files an action to enforce the foregoing indemnity within ninety (90)
days after such discovery.

 

3.Further Assurances.  Assignor and Assignee agree to take all further actions
and execute, acknowledge and deliver all further documents that are reasonably
necessary or useful in carrying out the purposes hereof.

 

4.Successors and Assigns.  This Lease Assignment shall inure to the benefit of,
and be binding upon, the successors, executors, administrators, legal
representatives and assigns of the parties hereto.

 

 

 

7

--------------------------------------------------------------------------------

 

 

5.Governing Law.  This Lease Assignment shall be construed and enforced in
accordance with and governed by the internal laws of the State of [_____].

 

 

[The balance of this page is intentionally left blank]

 




 

 

 

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Lease Assignment has been duly signed and sealed by the
parties as of the date set forth above.

 

ASSIGNOR:

 

 

By:

Title:

Date of Execution:

 

ASSIGNEE:

 

 

 

By:

 

Title:

 

Date:




 

 

 

9

--------------------------------------------------------------------------------

 

EXHIBIT A
(to Assignment and Assumption of Leases)

EXHIBIT B
(to Assignment and Assumption of Leases)

 

 

 

 




 

 

 

10

--------------------------------------------------------------------------------

 

EXHIBIT F

Form of Assignment of Contracts

ASSIGNMENT AND ASSUMPTION OF CONTRACTS

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Contract Assignment”) is
executed as of ________________, 2017 by and between _______________________,
LLC, a Delaware limited liability company (“Assignor”), and _____________
(“Assignee”).

Background

Assignor has this day conveyed to the Assignee the real property located in
____________ and more particularly described in Exhibit A hereto (the
“Premises”) pursuant to that certain Purchase and Sale Agreement, dated ________
__, 2017, by and between Assignor and Assignee (the “Agreement”), and, in
connection with the conveyance of the Premises, Assignor and Assignee intend
that Assignor’s right, title, interests, powers, and privileges in and under
certain service contracts affecting the Premises and other matters stated herein
be assigned and transferred to Assignee.

Agreement

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1.Contracts.  Assignor hereby transfers and assigns to Assignee all of
Assignor’s right, title and interest in the service contracts affecting the
Premises that are listed on Exhibit B hereto and made a part hereof (the
“Contracts”).  By executing this Contract Assignment, Assignee hereby accepts,
assumes and agrees to perform all of the terms, obligations, covenants and
conditions of the Contracts on the part of the Assignor therein required to be
performed, from and after the date hereof, but not prior thereto.

 

2.Mutual Indemnification.  Assignor shall indemnify and hold Assignee harmless
from and against any and all damages, claims, liabilities, costs (including
reasonable attorney’s fees), expenses and causes of action which may arise and
accrue from or under the Contracts and that are attributable to a default by
Assignor in the performance of its obligations under the Contracts during the
period of time Assignor owned the Premises that are discovered within nine (9)
months following the date of this Assignment, but only if Assignee files an
action to enforce the foregoing indemnity within ninety (90) days after such
discovery.  Assignee shall indemnify and hold Assignor harmless from and against
any and all damages, claims, liabilities, costs (including reasonable attorney’s
fees), expenses and causes of action which may arise and accrue from or under
any of the Contracts and that are attributable to periods of time on or after
the date hereof, regardless of when same are discovered or asserted, but only if
Assignor files an action to enforce the foregoing indemnity within ninety (90)
days after such discovery.  

 

3.Further Assurances.  Assignor and Assignee agree to take all further actions
and execute, acknowledge and deliver all further documents that are reasonably
necessary or useful in carrying out the purposes hereof.

 

4.Successors and Assigns.  This Contract Assignment shall inure to the benefit
of, and be binding upon, the successors, executors, administrators, legal
representatives and assigns of the parties hereto.

 

5.Governing Law.  This Contract Assignment shall be construed and enforced in
accordance with and governed by the internal laws of the State of [_________].

 

 

 

 

11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Contract Assignment has been duly signed and sealed by
the parties as of the date set forth above.

 

ASSIGNOR:

 

 

By:

Title:

Date of Execution:

 

ASSIGNEE:  

 

 

 

By:

 

Name:

 

Title:

 

Date:




 

 

 

12

--------------------------------------------------------------------------------

 

EXHIBIT A
(to Assignment and Assumption of Contracts)

 

 

EXHIBIT B
(to Assignment and Assumption of Contracts)

 

 




 

 

 

13

--------------------------------------------------------------------------------

 

EXHIBIT G

Form of Bill of Sale

 

BILL OF SALE, BLANKET CONVEYANCE

AND ASSIGNMENT

 

This Bill of Sale, Blanket Conveyance and Assignment (this “Assignment”) is
executed by , LLC, a Delaware limited liability company (“Assignor”) to and for
the benefit of _______________, a __________________ (“Assignee”).  

 

RECITALS

WHEREAS, concurrently herewith Assignor is conveying to Assignee by [Limited
Warranty Deed] of even date herewith that certain real property (the
“Property”), more particularly described on Exhibit A attached hereto and
incorporated herein for all purposes, pursuant to that certain Purchase and Sale
Agreement, dated ________ __, 2017, by and between Assignor and Assignee (the
“Agreement”); and

 

WHEREAS, in connection with the conveyance of the Property, Assignor intends to
sell, assign and convey unto Assignee the Assets (defined below).

 

NOW, THEREFORE, in consideration of the foregoing and Ten and No/100 Dollars
($10.00) and other good and valuable consideration in hand paid by Assignee to
Assignor, the receipt and sufficiency of which are hereby acknowledged and
confessed by Assignor, Assignor and Assignee hereby act and agree as follows:

 

1.Conveyance.  Assignor does hereby ASSIGN, TRANSFER, CONVEY, SET OVER and
DELIVER to Assignee, its successors and assigns all personal property, inventory
and supplies now owned by Seller and used exclusively in the maintenance and
operation of the Property described on Exhibit A (the “Assets”).  ASSIGNOR SHALL
AND WILL WARRANT AND DEFEND ASSIGNEE’S TITLE TO THE ASSETS AGAINST ALL AND EVERY
PERSON WHOMSOEVER LAWFULLY CLAIMS ANY PORTION OF THE ASSETS BY, FROM OR UNDER
ASSIGNOR BUT AGAINST NO OTHERS.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THE
IMMEDIATELY PRECEDING SENTENCE, ASSIGNOR MAKES NO REPRESENTATION OR WARRANTY OF
ANY KIND WHATOSOEVER AS TO THE CONDITION, FITNESS FOR ANY PARTICULAR PURPOSE,
MERCHANTABILITY OF THE ASSETS OR ANY OTHER WARRANTY WITH RESPECT TO THE ASSETS,
EXPRESS OR IMPLIED.  ASSIGNEE IS HEREBY ACQUIRING THE ASSETS BASED SOLELY UPON
ASSIGNEE’S OWN INDEPENDENT INVESTIGATIONS AND INSPECTIONS OF THE ASSETS AND NOT
IN RELIANCE ON ANY INFORMATION PROVIDED BY ASSIGNOR OR ASSIGNOR’S AGENTS OR
CONTRACTORS.  ASSIGNOR HAS MADE NO AGREEMENT TO ALTER, REPAIR OR IMPROVE ANY OF
THE ASSETS. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN, ASSIGNOR
SPECIFICALLY DISCLAIMS ANY WARRANTY, GUARANTY OR REPRESENTATION, ORAL OR
WRITTEN, PAST OR PRESENT, EXPRESS OR IMPLIED, CONCERNING THE ASSETS OR
ASSIGNOR’S TITLE THERETO.  

 

2.Counterparts; Governing Law; Successors and Assigns; Authority.  This
Assignment may be executed in any number of counterparts, and each counterpart
hereof shall be deemed to be an original instrument, but all such counterparts
shall constitute but one instrument.  This Assignment shall be construed and
enforced in accordance with and governed by the internal laws of the State of
[___________].  This Assignment shall bind and inure to the benefit of Assignor
and Assignee and their respective successors and assigns.  Each of Assignor and
Assignee represents and warrants to the other that it is fully

 

 

 

14

--------------------------------------------------------------------------------

 

empowered and authorized to execute and deliver this Assignment, and the
individuals signing this Assignment each represent and warrant that he or she is
fully empowered and authorized to do so.

 

IN WITNESS WHEREOF, this Assignment is executed as of this ____ day of
_______________, 2017.  

 

 

ASSIGNOR:

 

 

By:

Title:

Date of Execution:

 

ASSIGNEE:  

 

 

 

By:

 

Title:

 

Date:

 




 

 

 

15

--------------------------------------------------------------------------------

 

EXHIBIT H

Due Diligence Items

 

 

 

DELIVERABLES

 Utilities

Utility bills for the past 12 months

Utility Account List (names/addresses of provider, account numbers, contact
names)

Utility billing program/detail for residents and vacant units

 Financial Statements & Reports

Current Rent Roll with charge breakdown by tenant (Excel)

Tenant concession schedule

Operating Statements for YTD and Past 3 Years (Excel)

General Ledgers YTD and Past 3 Years (Excel)

Capital Expenditure Summary for YTD and Past 3 Years

Accounts Payables schedule (Excel)

Accounts Receivables schedule by tenant and charge (Excel)

Payroll schedule (employee, concessions, role, etc.)

Bank statements for the past 12 months

Real Estate Tax Bills & Paid Receipts for the Past Three Years

Personal Property List

Personal Property Tax Returns Filed and supporting property detail

Operating Budgets, if available (Excel)

Property management contract

Market Reports

 Property Insurance

Property insurance certificates

Liability insurance certificates

Rent loss and other insurance certificates

Insurance Loss Runs for the Past Five Years - Liability

Insurance Loss Runs for the Past Five Years - Property

 Service/Operating Contracts

Vendor List (including name, address, phone number, and contact, etc.)

Service and Operating Contracts (cable, trash, laundry, marketing, etc.)

Service and Operating Invoices (cable, trash, laundry, marketing, etc.)

Termite Contracts along with all Treatment and Bond details

Termite Inspection Reports

Construction Contracts for significant repairs within the last 24 months

Construction Plan Drawings and Specification Books, to be available on site, if
any

 

 

 

16

--------------------------------------------------------------------------------

 

Warranties, if any

Commercial Leases, if any

 Tenant/Leasing Materials

Tenant Leases and occupancy agreements, to be available on site

Tenant Screening process and metrics

Leasing/Marketing Materials

Property Pictures

Standard form of apartment lease

 Third Party Reports/Site Plans

Engineering reports, if available

Environmental reports prepared for the Seller, including asbestos and
environmental audits and analyses

ALTA/ACSM As-Built Survey

Site Plan with unit locations identified

Appraisals

Zoning Report

 Permits, Licenses & Other Local Government Inspections

Copies of permits and licenses related to or affecting the Property

Certificate of Occupancy, if any

City and Fire Inspection Reports, if any

 Legal Documents

Existing title policy and all documents and instruments referenced therein

List of all pending or threatened litigation relating to Seller or the Property

Master Lease, if any

Property Entity Docs, including IRS Form SS-4s for the IN/OH Property Owners

Existing Loan Documentation

 

 

 

 

 

17

--------------------------------------------------------------------------------

 

 

 

EXHIBIT I

Inventory of Personal Property

 

 

 

 

 

1

--------------------------------------------------------------------------------

 

EXHIBIT J

 

[INTENTIONALLY OMITTED]

 

 

 

 

1

--------------------------------------------------------------------------------

 

EXHIBIT K

 

Form of Assignment and Assumption of Limited Liability Company Interest

 

[___________________], LLC

THIS ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTEREST ("Assignment") is entered
into as of __________, 201_ by and between HPI REAL ESTATE OPPORTUNITY FUND III,
LLC, a Delaware limited liability company (“Transferor"), and [_______________],
a ____________________ ("Transferee").

RECITALS:

A.[__________________], a [______________] limited liability company (the
"LLC"), was formed pursuant to a Limited Liability Company Agreement dated as of
_______, 20__ (the "LLC Agreement"), executed by Transferor, as the sole member
of the LLC.

B.Transferor desires to assign and transfer one hundred percent (100%) of its
[Limited Liability Company Interest] (as such term is defined in the LLC
Agreement) in the LLC, as the sole Member (as such term is defined in the LLC
Agreement) in the LLC to Transferee and to admit Transferee as a Member of the
LLC (the "Transaction").

C.Pursuant to Section [__] of the LLC Agreement, Transferee desires to designate
a different principal office for the LLC.

D.Transferee desires to amend, correct, and/or modify certain definitions,
references, provisions and/or exhibits to the LLC Agreement.

AGREEMENT:

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Assignment and the LLC Agreement, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.Definitions.  All terms used herein which have their initial letter
capitalized which have been specially defined in the LLC Agreement shall have
the same meaning herein as set forth in the LLC Agreement, unless expressly
provided otherwise herein.

2.Assignment.  Transferor does hereby assign and transfer unto Transferee one
hundred percent (100%) of its Limited Liability Company Interest in the LLC,
which Limited Liability Company Interest constitutes the entire ownership
interest outstanding in the LLC.  By execution of this Assignment, Transferee
intends to become the sole Member of the LLC.  Transferee hereby accepts the
assignment and transfer of such Limited Liability Company Interest in the LLC
from Transferor, and such Transferee hereby assumes all obligations,
responsibilities, duties, liabilities and costs of a Member accruing or becoming
due from and after the date hereof.  Transferee is hereby admitted as a Member
with respect to the Limited Liability Company Interest so transferred, and from
and after the execution and delivery of this Assignment, Transferee shall be the
sole Member of the LLC under the LLC Agreement.  

3.Principal Office.  Pursuant to Section [__] of the LLC Agreement, the
Principal Office of the LLC is hereby relocated to the following address:
[_____________________].

 

 

 

1

--------------------------------------------------------------------------------

 

4.Mutual Indemnification.  Transferor shall indemnify and hold Transferee
harmless from and against any and all damages, claims, liabilities, costs
(including reasonable attorney’s fees), expenses and causes of action which may
arise out of the LLC or the Limited Liability Company Interests in connection
with events occurring prior to the date hereof, for nine (9) months.  Transferee
shall indemnify and hold Transferor harmless from and against any and all
damages, claims, liabilities, costs (including reasonable attorney’s fees),
expenses and causes of action which may arise out of the LLC or the Limited
Liability Company Interests on or after the date hereof.  

5.Counterparts.  To facilitate execution, this Assignment may be executed in as
many counterparts as may be convenient or required.  It shall not be necessary
that the signature or acknowledgment of, or on behalf of, each party, or that
the signature of all persons required to bind any party, or the acknowledgment
of such party, appear on each counterpart.  All counterparts shall collectively
constitute a single instrument.  It shall not be necessary in making proof of
this Assignment to produce or account for more than a single counterpart
containing the respective signatures of, or on behalf of, and the respective
acknowledgments of, each of the parties hereto.  Any signature or acknowledgment
page to any counterpart may be detached from such counterpart without impairing
the legal effect of the signatures or acknowledgments thereon and thereafter
attached to another counterpart identical thereto except having attached to it
additional signature or acknowledgment pages.

6.Severability.  Any provision of this Assignment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

7.Successors and Assigns.  All covenants and agreements contained herein shall
be binding upon and inure to the benefit of the parties hereto, and their
respective successors and assigns.  

11.No Amendments.  Except as amended hereby, the LLC Agreement shall not be
amended and shall remain in full force and effect in accordance with its terms.

12.Governing Law.  THIS ASSIGNMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO CONTRACTS TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, INCLUDING ALL MEANS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE.

[SIGNATURES TO APPEAR ON THE FOLLOWING PAGES]




 

 

 

2

--------------------------------------------------------------------------------

 

 

EXECUTED as of the date first above written.

 

TRANSFEROR:

 

 

HPI REAL ESTATE OPPORTUNITY FUND III, LLC, a Delaware limited liability company

 

 

By: ___________________________

Name:

Title:  

 

 

TRANSFEREE:

 

 

[_________________________________],

a [___________________]

 

 

By:

Name:

Its:

 

 

 

 

 

 

3

--------------------------------------------------------------------------------

 

EXHIBIT L

Form of Survey Affidavit of No Change

 

[ATTACHED]

 

 

 

 

 

 

1

--------------------------------------------------------------------------------

[g2017103117212303313558.jpg] SURVEY AFFIDAVIT OF NO CHANGE

File No.

 

 

 

THE UNDERSIGNED, having been duly sworn on oath, makes the following
representations to and for the benefit of Land Services USA, Inc. and its
underwriter (the “Company”):

1.

That the undersigned owner (“Owner”) is the owner of the property commonly known
as , and more fully described on Commitment File No. _________ issued by Land
Services USA, Inc., (the “Property”).

 

2.

That attached hereto and made a part of this affidavit is An ALTA/ACSM Land
Title Survey (the “Survey”) of the Property prepared on Owner’s behalf by
_________________ dated __________________ which Owner obtained at the time of
their purchase or last refinance of the property.

 

3.

That the Survey as presented has not been altered in any detail since its
completion and delivery by the registered surveyor or professional land
surveyors;

 

4.

That, to the knowledge of the undersigned, there have been no physical changes
to the improvements on the Property that would create a variation from the
improvements as shown on the Survey;

 

5.

That the Owner has not built or relocated any fence, fences, driveways,
walkways, buildings or accessory structure on the Property since the date of the
Survey;

 

6.

That, to the knowledge of the undersigned, adjoining property owners have not
built or relocated any fence, fences, driveways, walkways, buildings or
accessory structures along or adjacent to the Property since the date of the
Survey;

 

7.

That no party is adversely holding or occupying any portion of the Property;

 

8.

That no party has made any claim against any portion of the Property or is
maintaining that said party owns any portion of the Property;

 

9.

That there have been no physical changes in the boundary lines of the Property
as shown on the Survey.

 

 

 

THIS AFFIDAVIT IS GIVE TO INDUCE LAND SERVICES USA, INC., FOR ITSELF AND ITS
UNDERWRITER (the “Insurer”) TO ISSUE ITS COMMITMENT OF TITLE INSURANCE AND ITS
FINAL LENDER’S POLICY OF TITLE INSURANCE WITHOUT A SURVEY EXCEPTION AND WITHOUT
THE NECESSITY OF THE OWNER(S) OBTAINING A NEW SURVEY.

 

Owner hereby jointly and severally agree to indemnify and hold Company harmless
of and from any and all loss, cost, damage, and expense of every kind, including
attorney's fees, which said Company shall or may suffer or incur or become
liable for under its said policy or policies directly or indirectly, due to its
reliance on the accuracy of the foregoing statements or in connection with its
enforcement of its rights under this agreement.

 

Sworn, subscribed and acknowledged before me this ____ day of ______________,
20__

 

 

,

 

 

 

 

 

By:

 

Notary Public

 

 

Name:

My Commission expires:

 

 

Title:

 

 

 

 

/-

.

-2-

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT M

Form of Non-Imputation Affidavit

 

[ATTACHED]

 




 

 

 

1

--------------------------------------------------------------------------------

 

Non-Imputation Affidavit - LLC

[This Non-Imputation Affidavit is used in membership acquisition transactions
wherein an owner's title insurance policy is to be issued to the LLC subject to
acquisition and the purchaser of its membership interest.]

Non-Imputation Affidavit - LLC

State of ]

]ss

County of ]

The undersigned, after being first duly sworn, states as follows:

 

1.

The undersigned are all of the members of ______________________, a
___________________ limited liability company, hereinafter referred to as "the
LLC," which owns the properties described in Exhibit A hereof, hereinafter
referred to as "the Properties."

 

2.

The undersigned have requested that First American Title Insurance Company,
hereinafter referred to as "First American" include a non-imputation endorsement
as part of a title insurance policy to be issued in connection with the
acquisition of some or all of the membership interest of the LLC by
____________________________, hereinafter referred to as "the Membership
Purchaser." The purpose of the non-imputation endorsement is to assure the LLC
and the Membership Purchaser that First American will not deny liability under
the title insurance policy on the grounds that the LLC and/or the Membership
Purchaser had knowledge of any matter solely by reason of notice thereof being
imputed to it through the undersigned by operation of law.

 

3.

To the best of the knowledge of the undersigned, there exists no unrecorded
deed, land contract, lease, option to purchase, mortgage, deed of trust,
judgment lien, tax lien, agreement or other instrument or encumbrance affecting
title to any of the Properties, other than the following:

[List matters here or insert the word "none."]

 

4.

Neither the LLC nor its members, managers or officers have done anything to
create any deed, land contract, lease, option to purchase, mortgage, deed of
trust, judgment lien, tax lien, agreement or other instrument or encumbrance
affecting title to any of the Properties, other than the following:

[List matters here or insert the word "none."]

 

 

 

2

--------------------------------------------------------------------------------

 

 

5.

There exists no litigation nor threatened litigation against the LLC which
purports to affect the Properties.

 

6.

An independent examination of the business records of the LLC would reveal that
the records are complete and in good order and would not disclose or suggest the
existence of any unrecorded legal or equitable interests in the Properties.

 

7.

The LLC has sufficient assets, excluding the value of the Properties, to satisfy
all unrecorded debts, demands or equities created, suffered or permitted by the
LLC and the transaction pursuant to which the Membership Purchaser acquires all
or part of the membership interest of the LLC will not render the LLC insolvent
nor is such membership transfer a fraudulent transfer under the bankruptcy laws
of the United States or any similar creditors' rights law.

 

8.

The undersigned make this affidavit for the purpose of inducing First American
to include the non-imputation endorsement as described in Paragraph 2 with the
knowledge that First American would not issue such non-imputation endorsement
without having first received this affidavit and will rely on the assurances and
representations made herein.

 

9.

That the undersigned acknowledge that they have read the foregoing and fully
understand the legal ramifications of any misrepresentation and/or untrue
statements made herein and hereby indemnify and hold First American harmless
against any liability occasioned by reason of its reliance on the statements
made herein.

Each of the undersigned certify under penalty of perjury that the foregoing is
true and correct.

______________________________ ______________________________

Name Date Name Date

______________________________ ______________________________

Name Date Name Date

______________________________ ______________________________

Name Date Name Date

______________________________ ______________________________

Name Date Name Date

Subscribed and sworn to before me this _____ day of ______________, 19_____.

______________________________

Notary Public

 

 

 

3

--------------------------------------------------------------------------------

 

My Commission Expires:__________________

 

 

 

4

--------------------------------------------------------------------------------

 

EXHIBIT N

Form of Auditor Representation Letter

 

[Seller’s Letterhead]

 

 

[Date]

 

CohnReznick LLP

1900 Avenue of the Stars

28th Floor

Los Angeles, CA  90067

 

This representation letter is provided in connection with your audits of the
Statement of Revenue and Certain Expenses (the “combined financial statement”)
of the nine multi-family properties located in Georgia, Indiana, Louisiana,
North Carolina, Ohio and South Carolina (the “HPI Portfolio”), for the year
ended December 31, 2016, and the related notes to the combined financial
statement, for the purpose of expressing an opinion as to whether the combined
financial statement presents fairly, in all material respects, the results of
operations of the HPI Portfolio in conformity with U.S. generally accepted
accounting principles (“U.S. GAAP”) for the purpose of complying with Rule 3-14
of Regulation S-X of the Securities and Exchange Commission. We confirm that we
are responsible for the fair presentation in the combined financial statement of
the results of operations in conformity with U.S. GAAP.

 

Certain representations in this letter are described as being limited to matters
that are material. Items are considered material, regardless of size, if they
involve an omission or misstatement of accounting information that, in light of
surrounding circumstances, makes it probable that the judgment of a reasonable
person relying on the information would be changed or influenced by the omission
or misstatement. An omission or misstatement that is monetarily small in amount
could be considered material as a result of qualitative factors.

 

We confirm, to the best of our knowledge and belief, as of the date of this
letter, the following representations made to you during your audit.

Financial Statements

 

1.

We have made available to you all financial records and related data.

 

2.

We acknowledge our responsibility for the design, implementation, and
maintenance of internal control relevant to the preparation and fair
presentation of the combined financial statement that are free from material
misstatement, whether due to fraud or error.

 

3.

We acknowledge our responsibility for the design, implementation, and
maintenance of internal control to prevent and detect fraud.

 

4.

Significant assumptions we used in making accounting estimates are reasonable.

 

5.

Related party relationships and transactions have been appropriately accounted
for and disclosed in accordance with the requirements of U.S. GAAP.

 

6.

All events subsequent to the date of the combined financial statement and for
which U.S. GAAP requires adjustment or disclosure have been adjusted or
disclosed.

 

 

 

1

--------------------------------------------------------------------------------

 

 

7.

The effects of all known actual or possible litigation, claims, and assessments
have been accounted for and disclosed in accordance with U.S. GAAP.

 

8.

Material concentrations have been properly disclosed in accordance with U.S.
GAAP.

 

9.

Guarantees, whether written or oral, under which the company is contingently
liable, have been properly recorded or disclosed in accordance with U.S. GAAP.

Information Provided

 

10.

We have provided you with:

 

o

Access to all information, of which we are aware, that is relevant to the
preparation and fair presentation of the combined financial statement, such as
records, documentation, and other matters.

 

o

Additional information that you have requested from us for the purpose of the
audit.

 

o

Unrestricted access to persons within the entity from whom you determined it
necessary to obtain audit evidence.

 

11.

All material transactions have been recorded in the accounting records and are
reflected in the combined financial statement.

 

12.

We have disclosed to you the results of our assessment of the risk that the
combined financial statement may be materially misstated as a result of fraud.

 

13.

There have been no communications from regulatory agencies concerning
noncompliance with, or deficiencies in, financial reporting practices pertaining
to the HPI Portfolio.

 

14.

We have no knowledge of any fraud or suspected fraud that affects the entity and
involves:

 

o

Management,

 

o

Employees who have significant roles in internal control, or

 

o

Others where the fraud could have a material effect on the financial statements.

 

15.

We have no knowledge of any allegations of fraud or suspected fraud affecting
the entity’s combined financial statement communicated by employees, former
employees, analysts, regulators, or others.

 

16.

We have no knowledge of any instances of noncompliance or suspected
noncompliance with laws and regulations whose effects should be considered when
preparing the combined financial statement.

 

17.

We have disclosed to you all known actual or possible litigation, claims, and
assessments whose effects should be considered when preparing the combined
financial statement.

 

18.

We have disclosed to you the identity of the entity’s related parties and all
the related party relationships and transactions of which we are aware.

 

19.

The company has satisfactory title to all owned assets as of the date of the
combined financial statement, and there are no liens or encumbrances on such
assets nor has any asset been pledged as collateral.

 



 

 

 

2

--------------------------------------------------------------------------------

 

 

 

  

Bart D. Giustina, CFO

 

 

  

Steve Montville, Controller

 

 

 

 

iii

 

 

 

 

3